

EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is entered into as of June 5,
2006 by and among Aeolus Pharmaceuticals, Inc., a Delaware corporation (together
with its successors and permitted assigns, the “Issuer”), and the undersigned
investors (each, together with its successors and permitted assigns, the
“Investor,” and collectively, together with their successors and permitted
assigns, the “Investors”). Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in Section 9.1 hereof.
 
RECITALS
 
Subject to the terms and conditions of this Agreement, the Investors desire to
subscribe for and purchase, and the Issuer desires to issue and sell to the
Investors, certain shares of the Issuer’s common stock, par value $0.01 per
share (the “Common Stock”), and certain warrants to purchase shares of Common
Stock. The Issuer is offering an aggregate of 10,000,000 shares of Common Stock
at a purchase price of Fifty Cents ($0.50) per share, together with warrants to
purchase 7,000,000 shares of Common Stock at an exercise price of Seventy-Five
Cents ($0.75) per share and warrants to purchase 4,000,000 shares of Common
Stock at an exercise price of Fifty Cents ($0.50), in a private placement to the
Investors on the other terms and conditions contained in this Agreement (the
“Offering”), provided that the Issuer reserves the right to issue and sell a
lesser or greater number of shares or warrants.
 
TERMS OF AGREEMENT
 
In consideration of the mutual representations and warranties, covenants and
agreements contained herein, the parties hereto agree as follows:
 
1.  SUBSCRIPTION AND ISSUANCE OF COMMON STOCK AND WARRANTS.
 
1.1  Subscription and Issuance of Common Stock. Subject to the terms and
conditions of this Agreement, the Issuer shall issue and sell to each Investor,
and each Investor subscribes for and shall purchase from the Issuer, that number
of shares of Common Stock set forth on such Investor’s counterpart signature
page hereof (the “Shares”) and a warrant in substantially the form attached
hereto as Exhibit A1 (each, a “Warrant” and collectively, the “Warrants”) to
purchase that number of additional shares of Common Stock (the “Warrant Shares”
and, together with the Shares and the Warrants, the “Securities”) equal to
seventy percent (70%) of the aggregate number of Shares being purchased by such
Investor pursuant to this Agreement, provided, however, that if any Investor
subscribes for and purchases more than 8,000,000 Shares pursuant to this
Agreement, such Investor shall receive an additional warrant in substantially
the form attached hereto as Exhibit A2 (which warrant shall also be a “Warrant”)
to purchase that number of Warrant Shares equal to 40.816326% of the aggregate
number of Shares being purchased by such Investor pursuant to this Agreement,
for the aggregate purchase price set forth on such counterpart signature page,
which aggregate purchase price shall be equal to the product of the number of
Shares subscribed for by such Investor multiplied by the per share purchase
price specified in the above Recitals to this Agreement (the “Purchase Price”).

1

--------------------------------------------------------------------------------

 
 
1.2  Legends.
 
(a)  Any certificate or certificates representing the Shares or Warrant Shares
shall bear the following legend, in addition to any legend that may be required
by any Requirements of Law:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, AND, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE ISSUER HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
 
(b)  The Warrant shall bear the following legend, in addition to any legend that
may be required by any Requirements of Law:
 
“NEITHER THIS WARRANT NOR THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE. SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT
(1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
 
2

--------------------------------------------------------------------------------


 
2.  CLOSING.
 
2.1  Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place on or about June 5, 2006 at the offices of Paul,
Hastings, Janofsky & Walker LLP, counsel for the Issuer, located at 3579 Valley
Centre Drive, San Diego, California 92130; provided that, subject to the
satisfaction of the conditions set forth in Article 8, the Issuer reserves the
right, in its sole discretion, to change the date of the Closing. At the
Closing: (i) each Investor participating in such Closing shall pay to the
Issuer, by wire transfer of immediately available funds to an account designated
in writing by the Issuer, the Purchase Price for the Shares and Warrant being
purchased by such Investor hereunder; (ii) the Issuer shall issue to each such
Investor the Shares being purchased by the Investor hereunder and shall deliver
or cause to be delivered to such Investor a certificate or certificates
representing such Shares and a Warrant duly registered in the name of such
Investor, as specified on the signature pages hereto; and (iii) all other
actions referred to in this Agreement which are required to be taken at such
Closing shall be taken and all other agreements and documents referred to in
this Agreement that are required for such Closing shall be executed and
delivered.
 
2.2  Additional Closings. At any time following the Closing, the Issuer may sell
such additional Securities as it deems appropriate in its sole discretion up to
the aggregate amount of Securities referred to in the Recitals to any additional
investor or investors (each, an “Additional Investor”) at one or more additional
closing(s) pursuant to this Agreement that occur within 90 days of the Closing
(each, an “Additional Closing”). With respect to each Additional Closing, the
Issuer, the Investors and each Additional Investor agree that: (i) the sale and
purchase of Securities at such Additional Closing shall be made on the terms and
conditions set forth in this Agreement; (ii) at such Additional Closing, each
Additional Investor participating in such Additional Closing shall pay to the
Issuer, by wire transfer of immediately available funds to an account designated
in writing by the Issuer, the Purchase Price for the Shares and Warrant being
purchased by such Additional Investor hereunder; (iii) at such Additional
Closing, the Issuer shall issue to each such Additional Investor the Shares
being purchased by the Additional Investor hereunder and shall deliver or cause
to be delivered to such Additional Investor a certificate or certificates
representing such Shares and a Warrant duly registered in the name of such
Additional Investor, as specified on such Additional Investor’s counterpart
signature page hereto; (iv) the representations and warranties of the Issuer set
forth in Article 3 shall speak only as of the Additional Closing and the Issuer
shall be obligated to update any such representation or warranty, or any
disclosure set forth in the Disclosure Schedule (as defined in Article 3)
relating to such representation or warranty, based on events occurring following
the Closing; and (v) the representations and warranties of the Additional
Investor set forth in Article 4 shall speak as of such Additional Closing. In
connection with the foregoing, notwithstanding anything to the contrary set
forth herein, this Agreement may be amended by the Issuer without the consent of
the Investors solely to include any Additional Investor as a party hereto upon
the execution by such Additional Investor of a counterpart signature page
hereto, and upon any such execution by such Additional Investor of a counterpart
signature page hereto, such Additional Investor shall be deemed to be an
“Investor” for all purposes under this Agreement.

3

--------------------------------------------------------------------------------

 
 
2.3  Termination. This Agreement may be terminated at any time prior to the
Closing:
 
(a)  by mutual written consent of the Issuer and the Investors purchasing a
majority of the Shares to be issued at the Closing (the “Majority Investors”);
 
(b)  by the Majority Investors, upon a materially inaccurate representation or
breach of any material warranty, covenant or agreement on the part of the Issuer
set forth in this Agreement, in either case such that the conditions in
Section 8.1 would be reasonably incapable of being satisfied at or prior to the
Closing; or
 
(c)  by the Issuer, upon a materially inaccurate representation or breach of any
material warranty, covenant or agreement on the part of any Investor set forth
in this Agreement, in either case such that the conditions in Section 8.2 would
be reasonably incapable of being satisfied at or prior to the Closing; provided
that in the event of any such materially inaccurate representation or breach by
an Investor, the Issuer reserves the right not to issue and sell the Shares and
Warrant to any such Investor at the Closing in lieu of terminating the
Agreement.
 
2.4  Effect of Termination. In the event of termination of this Agreement
pursuant to Section 2.3, this Agreement shall forthwith become void, there shall
be no liability on the part of the Issuer or the Investors to each other and all
rights and obligations of any party hereto shall cease; provided that nothing
herein shall relieve any party from liability for the willful breach of any of
its representations and warranties, covenants or agreements set forth in this
Agreement.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE ISSUER.
 
As a material inducement to the Investors to enter into this Agreement and
subscribe for and purchase the Shares, the Issuer represents and warrants to the
Investors as follows, except, in the case of each representation and warranty,
as set forth in the Disclosure Schedule delivered to each Investor in connection
with such Investor’s investment in the Securities (the “Disclosure Schedule”):
 
3.1  Corporate Status. Aeolus Sciences, Inc., a Delaware corporation (the
“Subsidiary”), is a wholly-owned subsidiary of the Issuer. Each of the Issuer
and the Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each of the Issuer and the
Subsidiary has full corporate power and authority to own and hold its properties
and to conduct its business as described in the SEC Reports. Each of the Issuer
and the Subsidiary is duly qualified to do business and is in good standing in
each jurisdiction in which the nature of its business requires qualification,
except for any failure to be so qualified or be in good standing that would not
have an Issuer Material Adverse Effect. The Issuer has no subsidiaries other
than the Subsidiary.
 
3.2  Corporate Power and Authority. The Issuer has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The Issuer has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.
 
4

--------------------------------------------------------------------------------


 
3.3  Issuance, Sale and Delivery of the Securities. The Shares have been duly
authorized and, when issued, delivered and paid for by the Investors in the
manner set forth in this Agreement, will be validly issued, fully paid and
nonassessable and free and clear of all pledges, Liens, restrictions and
encumbrances (other than restrictions on transfer under state and/or federal
securities laws and restrictions relating to or created by the Investors). The
Issuer has reserved from its duly authorized capital stock the maximum number of
Warrant Shares. The Warrant Shares, when issued and delivered upon exercise of
the Warrants in the manner set forth therein, will be duly authorized, validly
issued, fully paid and nonassessable and free and clear of all pledges, liens,
restrictions and encumbrances (other than restrictions on transfer under state
and/or federal securities laws and restrictions created by the Investors).
 
3.4  Enforceability. This Agreement has been duly executed and delivered by the
Issuer and (assuming it has been duly authorized, executed and delivered by each
Investor) constitutes a legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws from time to time in
effect affecting the enforcement of creditors’ rights generally, and general
equitable principles, regardless of whether such enforceability is considered in
a proceeding at law or in equity, and except for the indemnity provisions of
Article 7 of this Agreement, which may not be enforceable based upon public
policy considerations. When executed and delivered pursuant to the terms of this
Agreement, the Warrants will constitute legal, valid and binding obligations of
the Issuer, enforceable against the Issuer in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
from time to time in effect affecting the enforcement of creditors’ rights
generally, and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity.
 
3.5  No Violation. The execution and delivery by the Issuer of this Agreement,
the consummation of the transactions contemplated hereby, and the compliance by
the Issuer with the terms and provisions hereof (including, without limitation,
the Issuer’s issuance to the Investors of the Securities as contemplated by and
in accordance with this Agreement), will not: (i) result in a default under (or
give any other party the right, with the giving of notice or the passage of time
(or both), to declare a default or accelerate any obligation under) any Contract
to which the Issuer or the Subsidiary is a party (except to the extent such a
default or acceleration would not reasonably be expected to have an Issuer
Material Adverse Effect); (ii) violate any Requirement of Law applicable to the
Issuer or the Subsidiary, or result in the creation or imposition of any Lien
upon any of the capital stock, properties or assets of the Issuer or the
Subsidiary (except where such violations of any Requirement of Law or creations
or impositions of any Liens would not reasonably be expected to have an Issuer
Material Adverse Effect); (iii) violate any Permit of Issuer or the Subsidiary,
which violation would reasonably be expected to have an Issuer Material Adverse
Effect or (iv) violate the Certificate of Incorporation or the Bylaws of the
Issuer or the Subsidiary. To the Issuer’s Knowledge, neither the Issuer nor the
Subsidiary is: (a) in default under or in violation of any Contract to which it
is a party or by which it or any of its properties is bound, which would
reasonably be expected to have an Issuer Material Adverse Effect or (b) in
violation of any order of any Governmental Authority.
 
3.6  Consents/Approvals. Except for the filing of a Registration Statement in
accordance with Article 6 hereof, filings with the SEC as may be required in
connection with an Incidental Registration, and filings with the securities
commissions of the states in which the Securities are to be issued, no consent,
filing, authorization or other action of any Governmental Authority is required
to be obtained or made by the Issuer for the Issuer’s execution, delivery and
performance of this Agreement which have not already been obtained or made. No
consent, approval, waiver or other action by any Person under any material
Contract to which the Issuer or the Subsidiary is a party or by which the Issuer
or the Subsidiary or any of their properties or assets are bound is required or
necessary for the execution, delivery or performance by the Issuer of this
Agreement and the consummation of the transactions contemplated hereby, except
where the failure to obtain such consent, approval, waiver or other action would
not reasonably be expected to have an Issuer Material Adverse Effect.
 
5

--------------------------------------------------------------------------------


 
3.7  Valid Issuance of Shares and Warrant Shares. Upon payment of the Purchase
Price by the Investors and delivery to the Investors of the certificates for the
Shares, such Shares will be validly issued, fully paid and non-assessable and
will be free and clear of all Liens imposed by the Issuer, except for
restrictions on transfer set forth in this Agreement or imposed by applicable
securities laws. Upon the exercise of the Warrants and the payment of the
exercise price pursuant to such Warrants by the holders thereof, the Warrant
Shares will be validly issued, fully paid and non-assessable and will be free
and clear of all Liens imposed by the Issuer and the Subsidiary, except for
restrictions on transfer set forth in this Agreement, the Warrants or imposed by
applicable securities laws.
 
3.8  Delivery of SEC Reports. The Issuer has made available to the Investors
through the SEC’s Electronic Data Gathering and Retrieval System (“EDGAR”) true
and complete copies of the SEC Reports.
 
3.9  Capitalization. As of the Closing, the authorized capital stock of the
Issuer will consist of 50,000,000 shares of Common Stock and 10,000,000 shares
of Preferred Stock. Schedule 3.9 sets forth (a) the number of shares of capital
stock issued and outstanding on the date hereof; (b) the number of shares of
capital stock of the Issuer issuable pursuant to options outstanding and
reserved for issuance, on the date hereof, under the Issuer’s stock plans on the
date hereof (the “Options”); and (c) the number of shares of capital stock of
the Issuer issuable and reserved for issuance, on the date hereof, pursuant to
securities (other than the Securities and the Options) exercisable for, or
convertible into or exchangeable for any shares of capital stock of the Issuer.
All issued and outstanding shares of capital stock of the Issuer have been, and
as of the Closing will be, duly authorized and validly issued and are (or, as of
the Closing, will be) fully paid and non-assessable, have been issued in
compliance with all applicable state and federal securities laws in all material
respects and were not issued in violation of any preemptive, subscription or
other similar rights of any stockholder of the Issuer. Except as described on
Schedule 3.9, no Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of the Issuer.
 
3.10  No Material Adverse Changes. Except as set forth in or contemplated by the
SEC Reports or as otherwise contemplated herein, since March 31, 2006, there has
been no Issuer Material Adverse Effect. Except as set forth in or contemplated
by the SEC Reports, since March 31, 2006, there has not been: (i) any change in
the consolidated assets, liabilities, financial condition or operating results
of the Issuer from that reflected in the financial statements included in the
SEC Reports, except for changes in the ordinary course of business or which
would not have and would not reasonably be expected to have an Issuer Material
Adverse Effect; (ii) any declaration, setting aside or payment of any dividend,
or authorization or payment of any distribution, on any capital stock of the
Issuer or the Subsidiary, or any redemption or repurchase of any securities of
the Issuer or the Subsidiary; (iii) any material liabilities (absolute, accrued
or contingent) incurred or assumed by the Issuer or the Subsidiary, other than
current liabilities incurred in the ordinary course of business, liabilities
under Contracts entered into in the ordinary course of business, and liabilities
not required to be reflected on the Issuer’s consolidated financial statements
pursuant to GAAP or required to disclosed in the SEC Reports; (iv) any Lien or
adverse claim on any of the Issuer’s or the Subsidiary’s material properties or
assets, except for Liens for taxes not yet due and payable or otherwise in the
ordinary course of business; (v) any satisfaction or discharge of a material
Lien, claim or encumbrance or payment of any material obligation by the Issuer
or the Subsidiary, except in the ordinary course of business or which is not
material to the assets, properties, financial condition, operating results or
business of the Issuer and the Subsidiary, taken as a whole (as such businesses
are presently conducted); (vi) any sale, assignment or transfer by the Issuer or
the Subsidiary of any of their material assets, tangible or intangible, except
in the ordinary course of business; (vii) any material damage, destruction to
any material assets of the Issuer or the Subsidiary, or loss or interference
with the Issuer’s or the Subsidiary’s businesses or properties from fire, flood,
windstorm, accident or other calamity, whether or not covered by insurance;
(viii) any material default by the Issuer or the Subsidiary in the payment of
principal or interest or violation of any covenant with respect to any
outstanding debt obligations; (ix) any material changes to the Issuer’s or the
Subsidiary’s critical accounting policies or material deviations from historical
accounting and other practices in connection with the maintenance of the
Issuer’s or the Subsidiary’s books and records; (x) any waiver not in the
ordinary course of business, by either the Issuer or the Subsidiary, of a
material right or of a material debt owed to it; (xi) except in connection with
the Offering, any change or amendment to the Issuer’s Certificate of
Incorporation or Bylaws, or material change to any material Contract or
arrangement by which the Issuer or the Subsidiary is bound or to which any of
their respective assets or properties are subject; (xii) any material labor
difficulties or labor union organizing activities with respect to employees of
the Issuer; (xiii) any material transaction entered into by the Issuer or the
Subsidiary other than in the ordinary course of business (excluding, with
respect to the Issuer, the Offering); (xiv) the loss of the services of any key
employee, or material change in the composition of the senior management, of the
Issuer; (xv) the loss or threatened loss of any customer which has had or would
reasonably be expected to have an Issuer Material Adverse Effect; (xvi) any
other event or condition of any character that has had or would reasonably be
expected to have an Issuer Material Adverse Effect; or (xvii) any agreement or
commitment to do any of the foregoing.
 
6

--------------------------------------------------------------------------------


 
3.11  Intellectual Property. Each of the Issuer and the Subsidiary owns or has
obtained valid and enforceable licenses for all the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights, trade secrets and other intellectual property necessary for
the conduct of its business as currently conducted (collectively, the
“Intellectual Property”). Each of the Issuer and the Subsidiary has duly filed,
registered and maintained all Registered Intellectual Property owned by it,
including without limitation submitting all necessary filings and paying all
filing and maintenance fees. There are no third parties who have any ownership
or license rights to any of the Intellectual Property that would preclude either
the Issuer or the Subsidiary from conducting its business as currently conducted
or would otherwise result in an Issuer Material Adverse Effect or an Investor
Material Adverse Effect, except for the ownership rights of the owners of the
Intellectual Property licensed by the Issuer or the Subsidiary. There are no
facts known to the Issuer or the Subsidiary that could result in a conclusion of
invalidity, unenforceability or, with respect to patents, narrowing of claim
construction, of any of the Intellectual Property. With respect to all
in-license agreements of the Intellectual Property entered into by the Issuer
and the Subsidiary: (a) they are in good standing and each of the Issuer and the
Subsidiary is in compliance with their terms and conditions, and (b) there
exists no default under such agreements which would give rise to a termination
or limitation of Issuer’s or the Subsidiary’s rights, as applicable. To the
Issuer’s Knowledge, there are currently no products or services offered by a
third party the making, using or selling of which would constitute an
infringement of any Intellectual Property, which infringement would have an
Issuer Material Adverse Effect or an Investor Material Adverse Effect. There is
no pending or, to the Issuer’s Knowledge, threatened action, suit, proceeding or
claim by others challenging the rights of the Issuer or the Subsidiary in or to
any of the Intellectual Property, other than claims which would not reasonably
be expected to have an Issuer Material Adverse Effect or an Investor Material
Adverse Effect. There is no pending or, to the Issuer’s Knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any of the Intellectual Property, other than non-material actions, suits,
proceedings and claims. There is no pending or, to the Issuer’s Knowledge,
threatened action, suit, proceeding or claim by others that the Issuer or the
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret, or other proprietary or intellectual property right of others,
other than non-material actions, suits, proceedings and claims. To the Issuer’s
Knowledge, the conduct of the Issuer’s and the Subsidiary’s business as
currently conducted and contemplated to be conducted does not infringe, or
constitute contributory infringement, inducement to infringe, misappropriation
or unlawful use of any patent, trademark, copyright, trade secret, or other
proprietary or intellectual property right of others.
 
7

--------------------------------------------------------------------------------


 
3.12  Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, proceeding or investigation pending or, to the Issuer’s Knowledge,
currently threatened against the Issuer or the Subsidiary that questions the
validity of this Agreement or the right of the Issuer to enter into it or to
consummate the transactions contemplated hereby, or that would reasonably be
expected to result, either individually or in the aggregate, in an Issuer
Material Adverse Effect, or any change in the current equity ownership of the
Issuer or the Subsidiary. Neither the Issuer nor the Subsidiary is a party to or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or Governmental Authority. There is no action, suit, proceeding or
investigation by the Issuer or the Subsidiary currently pending that would
reasonably be expected to have an Issuer Material Adverse Effect.
 
3.13  Rights of Registration. Except as contemplated in this Agreement, no
Person has the right to require the Issuer or the Subsidiary to register any
securities of the Issuer or the Subsidiary under the Securities Act, whether on
a demand basis or in connection with the registration of securities of the
Issuer or the Subsidiary for its own account or for the account of any other
Person other than pursuant to (i) that certain Registration Rights Agreement
made and entered into as of November 21, 2005, by and among the Issuer and
certain investors listed on the signature pages thereto, (ii) that certain
Registration Rights Agreement dated July 15, 1999 between Interneuron
Pharmaceuticals, Inc. and the Issuer, (iii) that certain Amended and Restated
Registration Rights Agreement dated as of May 15, 2002 among the Issuer, Elan
International Services, Ltd. and Elan Pharma International Limited, (iv) that
certain Registration Rights Agreement dated September 16, 2003 among the Issuer,
Incara, Inc. and Goodnow Capital, LLC, and (v) that certain Registration Rights
Agreement dated April 19, 2004 among the Issuer, SCO and certain other investors
listed on the signature pages thereto.
 
8

--------------------------------------------------------------------------------


 
3.14  Offering. Subject in part to the truth and accuracy of the Investors’
representations and warranties set forth in this Agreement, the offer, sale and
issuance of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act and any applicable state
securities laws, and neither the Issuer, the Subsidiary nor any authorized agent
acting on their behalf will take any action hereafter that would cause the loss
of such exemption.
 
3.15  Licenses and Permits. Each of the Issuer and the Subsidiary has all
Permits under applicable Requirements of Law from all applicable Governmental
Authorities that are necessary to operate its businesses as presently conducted
and all such Permits are in full force and effect, except where the failure to
have any such Permits in full force and effect would not, individually or in the
aggregate, reasonably be expected to have an Issuer Material Adverse Effect.
Neither the Issuer nor the Subsidiary is in default under, or in violation of or
noncompliance with, any of such Permits, except for any such default, violation,
or noncompliance which would not, individually or in the aggregate, reasonably
be expected to have an Issuer Material Adverse Effect.
 
3.16  Material Contracts. All material Contracts to which either the Issuer or
the Subsidiary is a party and that are required to have been filed by the Issuer
on Exhibit 10 to the SEC Reports have been filed by the Issuer with the SEC
pursuant to the requirements of the Exchange Act. Neither the Issuer nor, to the
Issuer’s Knowledge, any other party to any material Contract of the Issuer or
the Subsidiary is in breach of, or in default under, any such material Contract,
except for any such breach or default which would not reasonably be expected to
have an Issuer Material Adverse Effect.
 
3.17  Related Party Transactions. No transaction has occurred between or among
the Issuer, the Subsidiary, their officers or directors or any affiliate or
affiliates of any such officer or director that is required to have been
described under applicable securities laws in the Issuer’s Exchange Act filings
and is not so described in such filings.
 
3.18  Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Issuer or the Subsidiary, on the one hand, and an
unconsolidated or other off-balance sheet entity, on the other hand, that is
required to be disclosed by the Issuer in the Issuer’s Exchange Act filings and
is not so disclosed. There are no such transactions, arrangements or other
relationships with the Issuer or the Subsidiary that may create contingencies or
liabilities that are required to be disclosed by the Issuer in the Issuer’s
Exchange Act filings that are not disclosed therein.
 
3.19  Sarbanes-Oxley Act; Internal Accounting Controls. The Issuer and the
Subsidiary are in compliance in all material respects with all provisions of the
Sarbanes-Oxley Act of 2002 that are applicable to them. The Issuer maintains a
consolidated system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Issuer has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for
the Issuer and designed such disclosure controls and procedures to ensure that
material information relating to the Issuer is made known to the certifying
officers by others within those entities. The Issuer’s certifying officers have
evaluated the effectiveness of the Issuer’s disclosure controls and procedures
in accordance with Item 307 of Regulation S-K under the Exchange Act for the
fiscal quarter ended March 31, 2006 (such date, the “Evaluation Date”). The
Issuer presented in its most recently filed Form 10-Q the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, to the Issuer’s Knowledge, there have been no significant
changes in the Issuer’s internal controls (as such term is defined in Item
308(c) of Regulation S-K under the Exchange Act).
 
9

--------------------------------------------------------------------------------


 
3.20  Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and neither the Issuer nor the
Subsidiary has taken any action designed to, or which, to the Issuer’s
Knowledge, is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act, nor has the Issuer or the Subsidiary
received any notification from the SEC that it is contemplating terminating such
registration. The Issuer has not, in the 12 months preceding the date hereof,
received notice from the Over-the-Counter Bulletin Board (the “OTCBB”) that the
Issuer is not in compliance with the listing or maintenance requirements of the
OTCBB. The Issuer is, and believes that it will in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.
 
3.21  Manipulation of Price. The Issuer and the Subsidiary have not, and to the
Issuer’s Knowledge no one acting on behalf of the Issuer or the Subsidiary has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Issuer to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of any of the
Securities (other than for the placement agent’s placement of the Securities),
or (iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Issuer or the Subsidiary.
 
3.22  Foreign Corrupt Practices. The Issuer and the Subsidiary have not, and to
the Issuer’s Knowledge no director, officer, agent, employee or other person
acting on behalf of the Issuer or the Subsidiary, in the course of its actions
for, or on behalf of, the Issuer or the Subsidiary, has: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
3.23  Employee Relations. Neither the Issuer nor the Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. No
executive officer of the Issuer (as defined in Rule 501(f) of the Securities
Act) has formally notified the Issuer that such officer intends to leave the
Issuer or otherwise terminate such officer’s employment with the Issuer. No
executive officer of the Issuer, to the Issuer’s Knowledge is in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, in each case with or made to
the Issuer. The Subsidiary does not have any employees.
 
10

--------------------------------------------------------------------------------


 
3.24  ERISA. To the Issuer’s Knowledge, the Issuer and the Subsidiary are in
compliance, in all material respects, with all presently applicable provisions
of the Employee Retirement Income Security Act of 1974, as amended, including
the regulations and published interpretations thereunder (“ERISA”); no
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Issuer or the Subsidiary
would have any liability that would reasonably be expected to have an Issuer
Material Adverse Effect or an Investor Material Adverse Effect; neither the
Issuer nor the Subsidiary has incurred or expects to incur liability under
(i) Title (IV) of ERISA with respect to termination of, or withdrawal from, any
“pension plan” or (ii) Sections 412 or 4917 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” for which the Issuer or the
Subsidiary would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which, in each case, would
cause the loss of such qualification, except as would not reasonably be expected
to have an Issuer Material Adverse Effect or an Investor Material Adverse
Effect.
 
3.25  Environmental Matters. There has been no storage, disposal, generation,
manufacture, transportation, handling or treatment of toxic wastes, hazardous
wastes or hazardous substances by the Issuer or the Subsidiary (or, to the
Issuer’s Knowledge, any of their predecessors-in-interest) at, upon or from any
of the property now or previously owned or leased by the Issuer or the
Subsidiary in violation of any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit or which would require remedial action under
any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit; there has been no material spill, discharge, leak, emission, injection,
escape, dumping or release of any kind into such property or into the
environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the Issuer
or the Subsidiary, or to the Issuer’s Knowledge; the terms “hazardous wastes”,
“toxic wastes”, “hazardous substances”, and “medical wastes” shall have the
meanings specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.
 
3.26  Taxes. To the Issuer’s Knowledge, the Issuer and the Subsidiary have filed
all material federal, state and foreign income and franchise tax returns and has
paid or accrued all taxes shown as due thereon, and, to the Issuer’s Knowledge,
no tax deficiency has been asserted or threatened against the Issuer or the
Subsidiary which would reasonably be expected to have an Issuer Material Adverse
Effect.
 
3.27  Transfer Taxes. On the Closing, all stock transfer or other taxes (other
than income taxes) that are required to be paid in connection with the sale of
the Securities by the Issuer to the Investors hereunder will be, or will have
been, fully paid or provided for by the Issuer.
 
11

--------------------------------------------------------------------------------


 
3.28  Investment Company. Neither the Issuer nor the Subsidiary is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, in each case within the meaning of the
Investment Company Act of 1940, as amended.
 
3.29  No Market Manipulation. Neither the Issuer nor the Subsidiary has taken,
or will take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.
 
3.30  No Labor Disputes. No labor dispute with the employees of the Issuer
exists or, to the Issuer’s Knowledge, is imminent.
 
3.31  Insurance Coverage. The Issuer maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Issuer and the
Subsidiary, and the Issuer reasonably believes such insurance coverage to be
adequate against such liabilities, claims and risks against which it is
customary for comparably situated companies to insure, including, but not
limited to, insurance covering all real and personal property leased by the
Issuer against theft, damage, destruction, acts of vandalism.
 
3.32  Listing. The Common Stock is quoted on the OTCBB. The Issuer has not
received any oral or written notice that the Common Stock is not eligible nor
will become ineligible for quotation on the OTCBB nor that the Common Stock does
not meet all requirements for the continuation of such quotation. The Issuer
satisfies all the requirements for the continued quotation of the Common Stock
on the OTCBB.
 
3.33  No Integrated Offering. Neither the Issuer nor any Person acting on its
behalf has, directly or indirectly, made any offer or sales of any security of
the Issuer or solicited any offers to buy any security of the Issuer under
circumstances that would eliminate the availability of the exemption from
registration under Regulation D promulgated under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby.
 
3.34  SEC Comments. There are no outstanding letters of comment or other issues
raised in writing or otherwise delivered to the Issuer by the staff of the
Division of Corporation Finance of the SEC that have not been fully resolved to
the satisfaction of the staff of the Division of Corporation Finance of the SEC.
 
3.35  SEC Reports; Financial Statements. The Issuer has filed all reports,
schedules, forms, statements and other documents required to be filed by it
pursuant to the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Issuer was required by law to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Report prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The consolidated financial statements of
the Issuer included in the SEC Reports complied in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the consolidated financial position of the Issuer of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
12

--------------------------------------------------------------------------------


 
3.36  Brokers or Finders. Neither the Issuer nor any of its Affiliates has
engaged or used any investment bankers, brokers or finders in connection with
the transactions contemplated by this Agreement, and no persons or entities are
entitled to a fee or compensation from the Issuer in respect thereof.
 
4.  REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.
 
As a material inducement to the Issuer to enter into this Agreement and issue
the Securities, each Investor represents, warrants and covenants to the Issuer
as follows:
 
4.1  Power and Authority. Such Investor, if other than a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation. Such Investor has the
corporate, partnership or other power (or, in the case of a natural person,
legal capacity) and authority under applicable law to execute and deliver this
Agreement and consummate the transactions contemplated hereby, and has all
necessary authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. Such Investor
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby.
 
4.2  No Violation. The execution and delivery by such Investor of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by such Investor with the terms and provisions hereof, will not:
(i) result in a default under (or give any other party the right, with the
giving of notice or the passage of time (or both), to declare a default or
accelerate any obligation under) any Contract to which such Investor is a party
or by which it or any of its properties or assets are bound (except to the
extent such defaults or accelerations, individually or in the aggregate, would
not reasonably be expected to have an Investor Material Adverse Effect);
(ii) violate any Requirement of Law applicable to such Investor; or (iii) if
such Investor is other than a natural person, violate any charter, bylaws or
similar documents of such Investor. At or prior to the Closing, such Investor
will have complied with all Requirements of Law applicable to it in connection
with the Offering.
 
4.3  Consents/Approvals. No consent, filing, authorization or action of any
Governmental Authority is required for such Investor’s execution, delivery and
performance of this Agreement. No consent, approval, waiver or other action by
any Person under any Contract to which such Investor is a party or by which such
Investor or any of its properties or assets are bound is required or necessary
for the execution, delivery and performance by such Investor of this Agreement
and the consummation of the transactions contemplated hereby.
 
13

--------------------------------------------------------------------------------


 
4.4  Enforceability. This Agreement has been duly executed and delivered by such
Investor and (assuming it has been duly authorized, executed, and delivered by
the Issuer) constitutes a legal, valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyances, reorganization, moratorium or similar laws from time to time in
effect affecting the enforcement of creditor’s rights generally, and general
equitable principles, regardless of whether enforceability is considered in a
proceeding at law or in equity, and except for the indemnity provisions of
Article 7 of this Agreement, which may not be enforceable based upon public
policy considerations.
 
4.5  Investment Intent; Restricted Securities. Such Investor expressly disclaims
being an underwriter and affirms that such Investor is acquiring the Securities
for its own account, with no present intention of transferring, distributing or
selling such Securities in violation of the Securities Act or any applicable
state securities law, and no one other than the Investor has any beneficial
interest in the Securities. Such Investor understands and acknowledges that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Issuer in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Securities Act only in certain limited circumstances. Such Investor agrees
that it will not sell or otherwise dispose of any of the Securities unless such
sale or other disposition has been registered under the Securities Act or, in an
opinion of counsel acceptable to the Issuer, is exempt from registration under
the Securities Act and is exempt from registration or qualification under
applicable state securities laws. Such Investor understands that the offer and
sale by the Issuer of the Securities being acquired by such Investor hereunder
has not been registered under the Securities Act by reason of an exemption from
the registration and prospectus delivery requirements of the Securities Act
pursuant to Section 4(2) thereof, and that the reliance of the Issuer on such
exemption from registration is predicated in part on these representations and
warranties of such Investor. Such Investor acknowledges that, pursuant to
Section 1.2 of this Agreement, a restrictive legend consistent with the
foregoing has been or will be placed on all certificates representing the
Shares, the Warrant Shares and the Warrant issued to such Investor pursuant to
this Agreement.
 
4.6  Accredited Investor. Such Investor is an “accredited investor” as such term
is defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
Without limiting the foregoing representation, such Investor confirms that it
has reviewed the partial definition of an “Accredited Investor” which is
attached hereto as Exhibit B (which is not a complete definition of the term,
but which includes the most likely categories of qualification) to confirm the
accuracy of such representation, and such Investor has noted by paragraph
number, on its signature page hereto, the category(ies) pursuant to which such
Investor qualifies as an “Accredited Investor” according to the definition set
forth in Exhibit B. Such Investor has not been formed for the purpose of
acquiring the Securities. Such Investor is not an officer, director, employee,
investment advisor, promoter or Affiliate of the Issuer.
 
14

--------------------------------------------------------------------------------


 
4.7  Adequate Information. Such Investor has had an opportunity to receive all
information related to the Issuer requested by it and to ask questions of and
receive answers from the Issuer regarding the Issuer, its business and the terms
and conditions of the offering of the Securities, and has reviewed, such
information as such Investor considers necessary or appropriate to evaluate the
risks and merits of an investment in, and make an informed investment decision
with respect to, the Securities. Such Investor acknowledges that it has access
to the SEC Reports, including the risk factors contained therein, via EDGAR, and
the SEC Reports are specifically incorporated herein by reference and form an
integral part of this Agreement. Such Investor also acknowledges that the
additional risk factors set forth on Exhibit C are specifically incorporated
herein by reference and form an integral part of this Agreement. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Issuer’s
representations and warranties contained in Article 3 hereof.
 
4.8  Opportunity to Question. Such Investor has had the opportunity to question,
and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers from the Issuer’s
representatives regarding the terms and conditions of an investment in the
Securities and to verify information obtained in such Investor’s examination of
the Issuer, including, without limitation, the information that such Investor
received and reviewed as referenced in Section 4.7 hereof in relation to its
investment in the Securities.
 
4.9  No Other Representations. Such Investor acknowledges that, in deciding
whether to enter into this Agreement and to acquire the Securities hereunder, it
has not relied on any representations or warranties of any type or description
made by the Issuer or any of its representatives with regard to the Issuer or
its business, property or prospects of the investment contemplated herein, other
than the representations and warranties of the Issuer set forth in Article 3
hereof.
 
4.10  Knowledge and Experience. Such Investor understands that an investment in
the Securities involves substantial risk. Such Investor has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of speculative companies), so
as to enable such Investor to utilize the information referred to in Section 4.7
hereof and any other information made available by the Issuer to such Investor
in order to evaluate the merits and risks of an investment in the Securities and
to make an informed investment decision with respect thereto.
 
4.11  No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.
 
4.12  Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any Trading Activities since the time that such
Investor was first contacted by the Issuer regarding the Offering. Except for
the Offering, such Investor covenants that neither it nor any Person acting on
its behalf or pursuant to any understanding with it will engage in any Trading
Activities prior to the time that the Offering (including all material terms
thereof) is publicly disclosed.
 
15

--------------------------------------------------------------------------------


 
4.13  Commissions. Such Investor has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transactions contemplated hereby.
 
5.  COVENANTS.
 
5.1  Public Announcements. Each Investor agrees not to make any public
announcement or issue any press release or otherwise publicly disseminate any
information about the subject matter of this Agreement. Except as provided
herein, the Issuer shall have the right to make such public announcements and
shall control, in its sole and absolute discretion, the timing, form and content
of all press releases or other public communications of any sort relating to the
subject matter of this Agreement, and the method of their release or the
publication thereof. The Issuer also may issue an initial press release relating
to the transactions contemplated by this Agreement, but shall not identify any
Investor in such press release without the consent of such Investor, except as
may be required by any Requirement of Law or OTCBB rule.
 
5.2  Non-Public Information. On or before 9:00 a.m. New York City time, on the
first Business Day after the Closing, the Issuer shall issue a press release
announcing the execution of this Agreement and on or before 5:30 p.m. New York
City time on the first Business Day after the Closing, the Issuer shall file a
Current Report on Form 8-K disclosing any material, non-public information
previously disclosed to the Investors and describing the material terms of the
transactions contemplated by this Agreement, and attaching as an exhibit to such
Form 8-K a form of this Agreement (and any other exhibit required to be filed
therewith pursuant to the Exchange Act) (including such exhibit(s), the “8-K
Filing”). The Issuer shall not, and shall use its commercially reasonable
efforts to cause each of its officers, directors, employees and agents not to,
provide an Investor with any material, non-public information regarding the
Issuer from and after the filing of the 8-K Filing without the express written
consent of such Investor. The Issuer understands and confirms that the Investors
will rely on the representations and covenants set forth in Article 3 and
Article 5 in effecting transactions in securities of the Issuer.
 
5.3  Use of Purchaser Name. Except as may be required by applicable law or
regulation, the Issuer shall not use the name of any Investor or the name of any
Investor’s affiliate in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
such Investor for the specific use contemplated or as otherwise required by
applicable law or regulation.
 
5.4  Further Assurances. Each of the parties hereto shall execute and deliver
such additional instruments and other documents and shall take such further
actions as may be reasonably necessary or appropriate to effectuate, carry out
and comply with all the terms of this Agreement and the transactions
contemplated hereby. Each of the Investors and the Issuer shall make on a prompt
and timely basis all governmental or regulatory notifications and filings
required to be made by it with or to any Governmental Authority in connection
with the consummation of the transactions contemplated hereby. The Issuer and
the Investors agree to cooperate with one another in the preparation and filing
of all forms, notifications, reports and information, if any, required or
reasonably deemed advisable pursuant to any Requirement of Law or OTCBB rules in
connection with the transactions contemplated by this Agreement and to use their
respective commercially reasonable efforts to agree jointly on a method to
overcome any objections by any Governmental Authority to any such transactions.
 
16

--------------------------------------------------------------------------------


 
5.5  Notification of Certain Matters. Prior to the Closing: (a) the Issuer shall
give prompt notice to the Investors of the occurrence, or non-occurrence, of any
event which would be likely to cause any representation and warranty of the
Issuer herein (except as set forth in the Disclosure Schedule) to be untrue or
inaccurate, or any covenant, condition or agreement of or applicable to the
Issuer pursuant to this Agreement not to be complied with or satisfied; and
(b) each Investor shall give prompt notice to the Issuer of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
and warranty of such Investor herein to be untrue or inaccurate, or any
covenant, condition or agreement of or applicable to such Investor pursuant to
this Agreement not to be complied with or satisfied.
 
5.6  Confidentiality. Each Investor understands that the U.S. Federal securities
laws impose restrictions on trading based on information regarding this
Offering. In addition, each Investor acknowledges that unauthorized disclosure
of information regarding this Offering may result in a violation by the Issuer
of Regulation FD promulgated by the SEC. Each Investor agrees to keep
confidential certain information relating to the Issuer that has been disclosed
by the Issuer to the Investor in connection with such Investor’s investment in
the Securities. In addition, each Investor agrees that no portion of the
Confidential Information (as defined below) shall be disclosed to third parties,
except as may be required by law, without the prior written consent of the
Issuer; provided that if such Investor is required by law to disclose any such
information, it shall provide the Issuer with prompt notice thereof in time
sufficient to enable the Issuer to seek an appropriate protective order; and
provided further that each Investor may share such information with such of its
officers, agents and professional advisors as may need to know such information
to assist such Investor in its evaluation thereof, on the condition that such
parties agree to be bound by the terms of this Section 5.6. “Confidential
Information” means the existence and terms of this Agreement, the transactions
contemplated hereby, the disclosures and other information contained herein and
the receipt and content of any notice of a Suspension Event, excluding any
disclosures or other information that is publicly available.
 
5.7  Reservation of Warrant Shares. The Issuer has reserved, from its authorized
but unissued Common Stock, that number of shares of Common Stock equal to the
number of Warrant Shares initially issuable upon exercise of the Warrants.
 
5.8  Removal of Legends. Upon the earlier of (i) the registration of an
Investor’s Securities for resale and receipt by the Issuer of the Investor’s
written confirmation that such Securities will not be disposed of except in
compliance with the prospectus delivery requirements of the Securities Act, or
(ii) the date on which an Investor’s Securities become available for sale
pursuant to Rule 144(k) of the Securities Act, the Issuer shall, in either case
upon an Investor’s written request, promptly cause certificates evidencing the
Investor’s Securities to be replaced with certificates which do not bear
restrictive legends, and the Securities subsequently issued upon exercise of the
Warrants, if any, shall not bear such restrictive legends provided the
provisions of either clause (i) or clause (ii) above, as applicable, are
satisfied with respect to the Warrant Shares issued thereunder. When the Issuer
is required to cause unlegended certificates to replace previously issued
legended certificates, if unlegended certificates are not delivered to an
Investor within three (3) Business Days of submission by that Investor of
legended certificate(s) to the Issuer’s transfer agent, together with a
representation letter in customary form and the Investor’s written request set
forth above (with a copy of each to the Issuer), the Issuer shall be liable to
the Investor for liquidated damages in amount equal to 1.5% of the aggregate
Purchase Price of the Securities evidenced by such certificate(s) for each
thirty (30)-day period (or portion thereof) beyond such three (3)-Business Day
period that the unlegended certificates have not been so delivered.
 
17

--------------------------------------------------------------------------------


 
5.9  Securities Law Compliance.
 
(a)  State Securities Law Compliance -- Sale. The Issuer shall timely prepare
and file such applications, consents to service of process (but not including a
general consent to service of process) and similar documents and take such other
steps and perform such further acts as shall be required by the state securities
law requirements of each jurisdiction where an Investor resides as of the date
such Investor purchases the Shares and the Warrants from the Issuer, as
indicated on the signature pages to this Agreement, with respect to the sale of
the Shares and Warrants under this Agreement.
 
(b)  State Securities Law Compliance -- Resale. Beginning no later than 30 days
following any date, from time to time, on which the Common Stock is no longer a
“covered security” under Section 18(b)(1)(A) of the Securities Act and
continuing until either (i) the Investors have sold all of their Shares and
Warrant Shares under a Registration Statement as provided in this Agreement or
(ii) the Common Stock becomes a “covered security” under Section 18(b)(1)(A) of
the Securities Act, the Issuer shall maintain within either Moody’s Industrial
Manual or Standard and Poor’s Standard Corporation Descriptions (or any
successors to these manuals that are similarly qualified as “recognized
securities manuals” under state Blue Sky laws) (in each case, a “Manual”) an
updated listing containing (a) the names of the officers and directors of the
Issuer, (b) a balance sheet of the Issuer as of a date that is at no time older
than eighteen months and (c) a profit and loss statement of the Issuer for
either the preceding fiscal year or the most recent year of operations; provided
that the Issuer shall not be required to maintain such information in a Manual
pursuant to this Section 5.9(b) prior to the date that is ninety (90) days
following the Closing.
 
6.  REGISTRATION RIGHTS.
 
Each Investor shall have the following registration rights with respect to the
Registrable Securities owned by it:
 
6.1  Transfer of Registration Rights. Each Investor may assign the registration
rights with respect to the Shares and/or Warrant Shares to any party or parties
to which it transfers any of its Registrable Securities in accordance with the
terms of this Agreement; provided that the transferee agrees in writing with the
Issuer to be bound by Articles 6, 7, and 9 of this Agreement. Upon assignment of
any registration rights pursuant to this Section 6.1, the Investor assigning
such rights shall deliver to the Issuer a notice of such assignment, which shall
include the identity and address of such assignee and such other information
reasonably requested by the Issuer in connection with effecting any such
registration, and an agreement, in form and substance satisfactory to the Issuer
and duly executed by the transferee, to be bound by Articles 6, 7 and 9 of this
Agreement (collectively, each Investor, along with each such subsequent
transferee who so agrees to be bound and who continues to hold Registrable
Securities is referred to herein as a “Holder”).
 
18

--------------------------------------------------------------------------------


 
6.2  Required Registration. As promptly as practicable after the Closing, but in
no event later than ninety (90) days after the date of the Closing, the Issuer
agrees to file with the SEC a Registration Statement to register the resale of
all the Shares and Warrant Shares (which shall not include an underwritten
offering) (a “Required Registration”). Such Registration Statement shall include
a plan of distribution substantially in the form attached hereto as Exhibit D.
Not less than three (3) Business Days prior to the filing of such Registration
Statement, the Issuer shall provide each of the Investors (or, if an Investor
shall have so instructed the Issuer, the legal counsel or investment adviser of
such Investor) with a copy of the Registration Statement proposed to be filed
and shall consider all (but shall not be obligated to give effect to any)
appropriate comments that are timely provided by such Investors to the Issuer
with respect to the Registration Statement. The Issuer shall use its
commercially reasonable efforts to cause the SEC to declare the Registration
Statement effective no later than the one hundred twentieth (120th) day
following the date the Registration Statement is filed with the SEC (including
filing with the SEC a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the Securities Act within five (5) Business Days
of the date that the Issuer is notified (orally or in writing, whichever is
earlier) by the SEC that a Registration Statement will not be “reviewed,” or not
be subject to further review). In the event that the Registration Statement has
not been filed on or prior to the ninetieth (90th) day after the Closing (the
“Filing Deadline”) or declared effective by the SEC on or prior to the one
hundred twentieth (120th) day after the date of the filing of the Registration
Statement (the “Registration Deadline”), then in addition to any other rights
the Holders may have hereunder or under applicable law, within five (5) Business
Days of each monthly anniversary of such Filing Deadline and/or Registration
Deadline until the date on which the Registration Statement is first filed with
the SEC or declared effective by the SEC, as applicable, the Issuer shall pay to
each Holder at each Holder’s discretion, as evidenced in writing to the Issuer,
either (1) an amount in cash, as liquidated damages and not as a penalty, equal
to 1.0% of the aggregate Purchase Price originally paid to the Issuer in
connection with the acquisition pursuant to the terms of this Agreement of the
Registrable Securities then held by such Holder or (2) an additional warrant to
acquire that number of shares of Common Stock equal to two percent (2%) of the
Shares purchased by such Holder pursuant to this Agreement, which warrant shall
be substantially in the form of the Holder’s Warrant issued pursuant to this
Agreement. Once the Registration Statement has been declared effective, the
Issuer shall thereafter maintain the effectiveness of the Registration Statement
until the earlier of: (i) the date on which all the Shares and Warrant Shares
have been sold pursuant to the Registration Statement or Rule 144; or (ii) such
time as the Issuer reasonably determines, based on the advice of counsel, that
each Holder, acting independently of all other Holders, will be eligible to sell
under Rule 144 all the Shares and Warrant Shares then owned by such Holder
within the volume limitations imposed by paragraph (e) of Rule 144 in the three
(3)-month period immediately following the termination of the effectiveness of
the Registration Statement.
 
6.3  Registration Procedures.
 
(a)  The Issuer shall advise the Investors as to the initiation of the
registration process contemplated by Section 6.2 hereof and as to the completion
thereof. In addition, subject to Section 6.2 hereof, the Issuer shall, to the
extent applicable to the Registration Statement:
 
19

--------------------------------------------------------------------------------


 
(i)  use its commercially reasonable efforts to obtain from each person who now
has piggyback registration rights a waiver of those rights with respect to the
Registration Statement;
 
(ii)  prepare and file with the SEC such amendments and supplements to the
Registration Statement as may be necessary to keep such Registration Statement
continuously effective and free from any untrue statement of a material fact or
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, and comply with provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered thereby during the period referred to in Section 6.2 hereof;
 
(iii)  provide copies to and permit counsel designated by the Investors to
review each Registration Statement and all amendments thereto no fewer than
three (3) Business Days prior to their filing with the SEC, and not file any
document to which counsel reasonably objects;
 
(iv)  furnish to Morrison & Foerster LLP at the address set forth in Section 9.3
hereof, and to the Investors (i) promptly after the same is filed with the SEC
or received by the Issuer (but not later than two (2) Business Days after the
filing date or receipt date, as the case may be), one (1) copy of any
Registration Statement and any amendment thereto, each related preliminary
prospectus and prospectus and each amendment or supplement thereto, and, upon
request of any Investor, each letter written by or on behalf of the Issuer to
the SEC or the staff of the Division of Corporation Finance of the SEC, and each
item of correspondence received by the Issuer from the SEC or the staff of the
Division of Corporation Finance of the SEC, in each case relating to such
Registration Statement (other than any portion of any thereof which contains
information for which the Issuer has sought confidential treatment), and
(ii) such number of copies of a prospectus, including a preliminary prospectus,
and all supplements thereto and such other documents as each Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Investor that are covered by the related Registration
Statement;
 
(v)  use its commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Issuer are then listed;
 
(vi)  otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, take such other actions as may be reasonable necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act, including Rule 158
promulgated thereunder. “Availability Date” means the forty-fifth (45th) day
following the end of the first fiscal quarter ending after the first anniversary
of the effective date of such Registration Statement, except that, if such first
quarter is the last quarter of the Issuer’s fiscal year, “Availability Date”
means the ninetieth (90th) day after the end of such first fiscal quarter);
 
20

--------------------------------------------------------------------------------


 
(vii)  with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Issuer covenants and agrees to use its commercially
reasonable efforts to: (i) make and keep public information available, as those
terms are understood and defined in Rule 144, until the earlier of (A) six
months after such date as all of the Registrable Securities may be resold
pursuant to Rule 144(k) or any other rule of similar effect or (B) such date as
all of the Registrable Securities shall have been resold; (ii) file with the SEC
in a timely manner all reports and other documents required of the Issuer under
the Exchange Act; and (iii) furnish to an Investor upon request, as long as such
Investor owns at least 10,000 shares of Registrable Securities, (A) a written
statement by the Issuer that it has complied in all material respects with the
reporting requirements of the Exchange Act, (B) a copy of the Issuer’s most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such
other information as may be reasonably requested in order to avail such Investor
of any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration;
 
(viii)  notify the Holders promptly when the Registration Statement is declared
effective by the SEC, and furnish to each Holder such number of prospectuses,
including preliminary prospectuses, and other documents incident thereto as the
Holders may reasonably request from time to time;
 
(ix)  use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions of the United States where an exemption is not available and as
any Holder may reasonably request to enable such Holder to consummate the
disposition in such jurisdiction of the Registrable Securities; provided that in
no event will the Issuer be required to: (x) qualify generally to do business in
any jurisdiction where it would not otherwise be required to be so qualified;
(y) consent to general service of process in any such jurisdiction; or
(z) subject itself to taxation in any jurisdiction where it is not already
subject to taxation;
 
(x)  notify the Holders at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act of
the happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading and, subject to
Section 6.11 hereof, prepare a supplement or amendment to such prospectus, so
that, as thereafter delivered to purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
 
(xi)  with a view to making available to the Holders the benefits of certain
rules and regulations of the SEC that at any time permit the sale of the
Registrable Securities to the public without registration, so long as any
Registrable Securities are outstanding, use its commercially reasonable efforts
for a period of two (2) years following the date of the Closing:
 
21

--------------------------------------------------------------------------------


 
 

(1)  
to make and keep public information available, as those terms are understood and
defined in Rule 144(c); and

 

(2)  
to file with the SEC in a timely manner all reports and other documents required
to be filed by the Issuer under the Exchange Act; and

 
(xii)  advise the Holders promptly after receiving notice or obtaining knowledge
of the existence of any stop order by the SEC delaying or suspending the
effectiveness of the Registration Statement or of the initiation or threat in
writing of any proceeding for that purpose, use its commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of
the Registration Statement at the earliest possible time, and promptly notify
the Investors of the lifting or withdrawal of any such order.
 
(b)  Notwithstanding anything stated or implied to the contrary in
Section 6.3(a) hereof, the Issuer shall not be required to consent to or
participate or cooperate in connection with any underwritten offering of the
Registrable Securities or to any specific underwriter participating in any
underwritten public offering of the Registrable Securities.
 
(c)  Each Holder agrees to deliver a Notice and Questionnaire in the form
attached hereto as Exhibit E (the “Notice and Questionnaire”) to the Issuer at
least seven (7) Business Days prior to any distribution by it of Registrable
Securities under the Registration Statement. From and after the date the
Registration Statement is declared effective, the Issuer shall, as promptly as
is practicable after the date a Notice and Questionnaire is delivered, and in
any event within the later of seven (7) Business Days after such date, or seven
(7) Business Days after the expiration of any Suspension Period in effect when
the Notice and Questionnaire are delivered to the Issuer or which comes into
effect within seven (7) Business Days of such delivery: (i) if required by
applicable law, file with the SEC a post-effective amendment to the Registration
Statement or prepare and, if required by applicable law, file a supplement to
the related prospectus or an amendment or supplement to any document
incorporated therein by reference or file any other required document so that
the Holder delivering such Notice and Questionnaire is named as a selling holder
in the Registration Statement and the related prospectus and so that such Holder
is permitted to deliver such prospectus to purchasers of the Registrable
Securities in accordance with applicable law and, if the Issuer shall file a
post-effective amendment to the Registration Statement, use commercially
reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable; (ii) provide
such Holder copies of any documents filed pursuant to this Section 6.3(c); and
(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to this
Section 6.3(c); provided that if such Notice and Questionnaire is delivered
during a Suspension Period, the Issuer shall so inform the Holder delivering
such Notice and Questionnaire and shall take the actions set forth in
clauses (i), (ii) and (iii) above upon expiration of the Suspension Period in
accordance with Section 6.11 hereof. Notwithstanding anything contained herein
to the contrary, the Issuer shall be under no obligation to name any Person that
is not a Holder as a selling holder in the Registration Statement or related
prospectus; provided that any Person that becomes a Holder pursuant to the
provisions of Section 6.1 hereof (whether or not such Person was a Holder at the
time the Registration Statement was declared effective) shall be named as a
selling holder in the Registration Statement or related prospectus in accordance
with the requirements of this Section 6.3(c).
 
22

--------------------------------------------------------------------------------


 
(d)  Each Holder agrees that, upon receipt of any notice from the Issuer of the
happening of any event of the kind described in Section 6.3(a)(iv) hereof, and
subject to Section 6.11 hereof, such Holder will forthwith discontinue such
Holder’s disposition of Registrable Securities pursuant to the Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 6.3(a)(iv) hereof and, if so directed
by the Issuer, will deliver to the Issuer at the Issuer’s expense all copies,
other than permanent file copies, then in such Holder’s possession, of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice.
 
6.4  Incidental Registration.
 
(a)  Subject to Section 6.4(b) hereof and Section 6.4(c) hereof, if at any time
prior to the filing of a Registration Statement in connection with the Required
Registration the Issuer proposes to register under the Securities Act any shares
of the same class as any of the Registrable Securities (whether in an
underwritten public offering or otherwise and whether or not for the account of
the Issuer or for any stockholder of the Issuer), in a manner that would permit
the registration under the Securities Act of Registrable Securities for sale to
the public, the Issuer will give written notice to each Holder of its intention
to do so not later than twenty (20) days prior to the anticipated filing date of
the applicable Registration Statement. Any Holder may elect to participate in
such registration on the same basis as the planned method of distribution
contemplated by the proposed Registration Statement by delivering to the Issuer
written notice of its election, in the form of the Notice and Questionnaire,
within fifteen (15) days after its receipt of the Issuer’s notice pursuant to
this Section 6.4(a). A Holder’s election pursuant to this Section 6.4(a) must
(i) specify the amount of Registrable Securities desired to be included in such
Registration Statement by such Holder and (ii) include any other information
that the Issuer reasonably requests be included in such Registration Statement.
Upon its receipt of a Holder’s election pursuant to this Section 6.4(a), the
Issuer will, subject to Section 6.5 hereof, use its commercially reasonable
efforts to include in such Registration Statement all Registrable Securities
requested to be included. Any registration of Registrable Securities pursuant to
this Section 6.4 is referred to as an “Incidental Registration”, and any Holder
whose Registrable Securities are included at the request of such Holder in an
Incidental Registration pursuant to this Section 6.4 is referred to as a
“Selling Stockholder.”
 
(b)  The Issuer shall have no obligation under this Section 6.4 with respect to
any registration effected pursuant to a registration statement on Form S-4 (or
any other registration statement registering shares issued in a merger,
consolidation, acquisition, or similar transaction) or Form S-8, or any
successor or comparable forms, or a registration statement filed in connection
with an exchange offer or any offering of securities solely to the Issuer’s
existing stockholders or otherwise pursuant to a dividend reinvestment plan,
stock purchase plan or other employee benefit plan.
 
(c)  The Issuer shall have no obligation under this Section 6.4 with respect to
any registration initiated by one or more Third-Party Demand Stockholders
pursuant to one or more registration rights agreements under which the rights of
all such Third-Party Demand Stockholders are pari passu, if:
 
(i)  the applicable agreement between the Issuer and such Third-Party Demand
Stockholders that provides for such registration rights prohibits the inclusion
in such registration of securities other than those offered by such Third-Party
Demand Stockholders and the Issuer, and
 
23

--------------------------------------------------------------------------------


 
(ii)  no securities other than those offered by such Third-Party Demand
Stockholders are included in such registration.
 
6.5  Limitation on Inclusion of Registrable Securities; Priorities. If the
proposed method of distribution in connection with an Incidental Registration is
an underwritten public offering and the lead managing underwriter thereof
determines in good faith that the amount of securities to be included in such
offering would adversely affect such offering (including an adverse effect on
the price at which the securities proposed to be registered may be sold), the
amount of securities to be offered may be reduced or limited to the extent
necessary to reduce the total number of securities to be included in such
offering to the amount recommended by the lead managing underwriter as follows:
 
(a)  in connection with an offering initiated by the Issuer, if securities are
being offered for the account of other Persons (including any Holders) such
reduction shall be made:
 
(i)  first, from the securities intended to be offered by such other Persons
(including any Holders), on a pro rata basis, based on the number of Registrable
Securities and other securities that are requested to be included in such
offering; and
 
(ii)  second, from the number of securities to be offered for the account of the
Issuer;
 
(b)  in connection with an offering initiated by a Third-Party Demand
Stockholder, such reduction shall be made:
 
(i)  first, from securities held by Persons who are not (A) Holders,
(B) Third-Party Demand Stockholders or (C) other stockholders entitled under any
agreement between them and the Issuer to participate pari passu with the Selling
Stockholders in such Incidental Registration, and from securities being offered
for the account of the Issuer, allocated between the Issuer and such other
Persons as the Issuer may determine, subject to any agreements between the
Issuer and such other Persons;
 
(ii)  second, from the number of Registrable Securities requested to be included
in such offering by the Selling Stockholders and any other stockholders entitled
under any agreements between them and the Issuer to participate pari passu with
the Selling Stockholders in such Incidental Registration, on a pro rata basis,
based on the number of Registrable Securities and other securities which are
requested to be included in the registration; and
 
(iii)  last, from securities being offered by the Third-Party Demand
Stockholders.
 
6.6  Withdrawal by Selling Stockholder. Each Selling Stockholder may, no less
than five (5) Business Days before the anticipated effective date of the
applicable Registration Statement for an Incidental Registration, withdraw some
or all of its Registrable Securities from inclusion in such Registration
Statement. No such withdrawal shall relieve any withdrawing Selling Stockholder
of its obligation to pay expenses under Section 6.9 hereof.
 
24

--------------------------------------------------------------------------------


 
6.7  Underwriters; Underwriting Agreement. In connection with any Incidental
Registration involving an underwritten public offering of securities for the
account of the Issuer or a Third-Party Demand Stockholder, (a) the managing and
lead underwriter(s) shall be selected by the Issuer, unless otherwise provided
in any agreement between the Issuer and any Third-Party Demand Stockholder, and
(b) each Selling Stockholder electing to participate in the Incidental
Registration shall, as a condition to the Issuer’s obligation under this
Article 6 to include such Selling Stockholder’s Registrable Securities in such
Incidental Registration, enter into and perform its obligations under an
underwriting agreement or other similar arrangement in customary form with the
managing underwriter(s) of such offering. Notwithstanding anything stated or
implied to the contrary in this Article 6, the Issuer shall not be required to
consent to or participate or cooperate in connection with any underwritten
offering of the Registrable Securities or to any specific underwriter
participating in any underwritten public offering of the Registrable Securities.
 
6.8  Registration Procedures.
 
(a)  Whenever the Issuer is obligated by the provisions of Section 6.4(a) hereof
to effect the registration of any Registrable Securities under the Securities
Act, the Issuer shall, to the extent applicable to the Registration Statement:
 
(i)  use its commercially reasonable efforts to cause the applicable
Registration Statement to become effective as promptly as practicable, and to
prepare and file with the SEC any amendments and supplements to the Registration
Statement and to the prospectus used in connection therewith as may be necessary
to keep the Registration Statement and such prospectus effective, current and in
compliance with the provisions of the Securities Act during the periods when the
Issuer is required, pursuant to the applicable registration rights agreement(s)
between the Issuer and Third-Party Demand Stockholders or otherwise, to keep the
Registration Statement effective and current;
 
(ii)  notify the Selling Stockholders promptly when the Registration Statement
is declared effective by the SEC, and furnish such number of prospectuses,
including preliminary prospectuses, and other documents incident thereto as the
Selling Stockholders may reasonably request from time to time;
 
(iii)  use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions of the United States where an exemption is not available and as
the Persons holding a majority of the securities covered by such Registration
Statement may reasonably request to enable such Person or Persons to consummate
the disposition of the Registrable Securities in such jurisdiction; provided
that in no event will the Issuer be required to: (x) qualify to do business as a
foreign corporation in any jurisdiction where it would not otherwise be required
to be so qualified; (y) consent to general service of process in any such
jurisdiction; or (z) subject itself to taxation in any jurisdiction where it is
not already subject to taxation;
 
25

--------------------------------------------------------------------------------


 
(iv)  notify the Selling Stockholders at any time when a prospectus relating to
the Registrable Securities is required to be delivered under the Securities Act
of the happening of a Suspension Event or any other event as a result of which
the prospectus included in the Registration Statement contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and, subject to Section 6.11 hereof, prepare a supplement
or amendment to such prospectus, so that, as thereafter delivered to purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and
 
(v)  advise the Selling Stockholders promptly after receiving notice or
obtaining knowledge of the existence of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose, use its commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of
the Registration Statement at the earliest possible time, and promptly notify
the Selling Stockholders of the lifting or withdrawal of any such order.
 
(b)  Each Selling Stockholder agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in Section 6.8(a)(iv)
hereof, such Selling Stockholder will forthwith discontinue such Selling
Stockholder’s disposition of Registrable Securities pursuant to the Registration
Statement until such Selling Stockholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6.8(a)(iv) hereof
and, if so directed by the Issuer, will deliver to the Issuer at the Issuer’s
expense all copies, other than permanent file copies, then in such Selling
Stockholder’s possession, of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice.
 
6.9  Expenses. Except as required by law, all expenses incurred by the Issuer in
complying with this Article 6, including, without limitation, all registration,
application, qualification, filing, listing, transfer and registrar fees;
printing expenses; fees and disbursements of counsel and accountants for the
Issuer; and blue sky fees and expenses (including fees and disbursements of
Issuer’s counsel related to all blue sky matters) incurred in connection with
any registration, qualification or compliance pursuant to this Article 6 shall
be borne by the Issuer. All underwriting or brokerage discounts and selling
commissions applicable to a sale incurred in connection with any registration of
Registrable Securities and the legal fees and other expenses of a Holder or
Selling Stockholder shall be borne by such Holder or Selling Stockholder;
provided that the Issuer shall pay the fees and expenses of one legal counsel
for all Selling Stockholders or Holders in an amount up to a maximum of $35,000.
 
6.10  Further Information. Each Holder, in the case of a Required Registration,
and each Selling Stockholder, in the case of an Incidental Registration, shall
cooperate with the Issuer in connection with the preparation of the Registration
Statement, and for so long as the Issuer is obligated to keep the Registration
Statement effective, such Holder or Selling Stockholder, as the case may be,
will provide to the Issuer, in writing, for use in the Registration Statement,
all information regarding such Holder or Selling Stockholder, as the case may
be, its intended method of disposition of the applicable Registrable Securities,
and such other information as the Issuer may reasonably request to prepare the
Registration Statement and prospectus covering the Registrable Securities and to
maintain the currency and effectiveness thereof. Each Holder and each Selling
Stockholder shall indemnify the Issuer with respect to such information in
accordance with Section 7.2 hereof.
 
26

--------------------------------------------------------------------------------


 
6.11  Right of Suspension.
 
(a)  Notwithstanding any other provision of this Agreement or any related
agreement to the contrary, the Issuer shall have the right, at any time, to
suspend the availability of the Registration Statement and the related
prospectus and offers and sales of the Registrable Securities pursuant thereto
whenever, in the good-faith judgment of the management of the Issuer:
(i) continuing such availability or permitting such offers and sales could
reasonably be expected to have an adverse effect upon a pending or proposed
significant corporate event, or negotiations, discussions or pending proposals
with respect thereto; (ii) there exists a material development or a potential
material development with respect to or involving the Issuer that the Issuer
would be obligated to disclose in the prospectus used in connection with the
Registration Statement, which disclosure, in the good-faith judgment of the
Issuer, after consultation with counsel, would be premature or otherwise
inadvisable at such time; (iii) the Registration Statement or any document
incorporated or deemed to be incorporated therein by reference contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
or (iv) the prospectus included in the Registration Statement, as supplemented
from time to time, contains an untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading (each of
the events described in clauses (i), (ii), (iii) and (iv), a “Suspension
Event”). In the event that a Suspension Event shall occur and the Issuer shall
determine to suspend the availability of the Registration Statement and offers
and sales of the Registrable Securities pursuant thereto, the Issuer shall, in
addition to performing those acts required to be performed under the Securities
Act and/or the Exchange Act or deemed advisable by the Issuer, deliver to the
Holders or the Selling Stockholders, as applicable, written notice thereof,
signed by an officer of the Issuer. Upon receipt of such notice, the Holders or
the Selling Stockholders, as applicable, shall discontinue disposition of the
Registrable Securities pursuant to the Registration Statement and prospectus
until such Holders or Selling Stockholders: (A) are advised in writing by the
Issuer that the use of the Registration Statement and related prospectus (and
offers and sales thereunder) may be resumed; (B) have received copies of a
supplemental or amended prospectus, if applicable; and (C) have received copies
of any additional or supplemental filings which are incorporated or deemed to be
incorporated by reference into such prospectus. The Issuer will use commercially
reasonable efforts to ensure that the use of the Registration Statement and
prospectus may be resumed as promptly as practicable.
 
(b)  The Issuer’s right to suspend the effectiveness of the Registration
Statement and the offers and sales of the Registrable Securities pursuant
thereto, as described in Section 6.11(a) hereof, shall be for a period of time
(the “Suspension Period”) beginning on the date of the occurrence of the
Suspension Event and expiring on the earlier to occur of: (i) the date on which
the Suspension Event ceases; or (ii) thirty (30) days after the date of the
occurrence of the Suspension Event; provided that there shall not be more than
two (2) Suspension Periods in any twelve (12)-month period.
 
27

--------------------------------------------------------------------------------


 
6.12  Transfer of Shares. Notwithstanding any other provision of this Agreement,
an Investor may transfer all or any part of its Securities to any Person under
common management with such Investor, provided that: (a) such transferee agrees
in writing with the Issuer to be bound by Articles 6, 7 and 9 of this Agreement;
and (b) any such transfer shall be effected in full compliance with all
applicable federal and state securities laws, including, without limitation, the
Securities Act and the rules of the SEC promulgated thereunder. The Issuer will
effect such transfer of restricted certificates and, if the Securities to be
transferred are Registrable Securities registered under an effective
Registration Statement, then upon receipt of the Notice and Questionnaire from
the transferee, the Issuer will promptly amend the prospectus forming a part of
the Registration Statement to add or replace such transferee as a Selling
Stockholder in the Registration Statement, provided that such transferor and
transferee shall be required to provide the Issuer with the information
requested of such Investor in this Agreement, information reasonably necessary
for the Issuer to determine that the transfer was effected in accordance with
all applicable federal and state securities laws, including, without limitation,
the Securities Act and the rules of the SEC promulgated thereunder, and all
other information reasonably requested by the Issuer from time to time in
connection with any transfer, registration, qualification or compliance referred
to in Section 6.10 hereof.
 
7.  INDEMNIFICATION.
 
7.1  Indemnification by the Issuer. The Issuer will indemnify and hold harmless
each Holder or Selling Stockholder of Shares and/or Warrant Shares covered by a
Registration Statement pursuant to the provisions of Article 6 hereof, any
Person who controls such Holder or Selling Stockholder within the meaning of the
Securities Act, and any officer, director, investment adviser, employee, agent,
partner, member or Affiliate of such Holder or Selling Stockholder (each, a
“Holder/Selling Stockholder Indemnified Party”), from and against, and will
promptly reimburse each such Holder/Selling Stockholder Indemnified Party with
respect to, any and all claims, actions, demands, losses, damages, liabilities,
costs and expenses to which such Holder/Selling Stockholder or any such
Holder/Selling Stockholder Indemnified Party may become subject under the
Securities Act or otherwise, insofar as such claims, actions, demands, losses,
damages, liabilities, costs or expenses arise out of or are based upon: (a) any
untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement, any prospectus contained therein or any amendment
or supplement thereto; (b) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary prospectus or prospectus, in light of
the circumstances under which they were made) not misleading; or (c) any
inaccurate representation or breach of any warranty, agreement or covenant of
the Issuer contained herein; provided that the Issuer will not be liable in any
such case to the extent that any such claim, action, demand, loss, damage,
liability, cost or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission (i) made in reliance on
and conformity with information furnished by any Holder or Selling Stockholder,
as applicable, in writing specifically for use in the preparation thereof or
(ii) which was cured in an amendment or supplement to the prospectus (or any
amendment or supplement thereto) delivered to the Holder or Selling Stockholder,
as applicable, on a timely basis to permit proper delivery thereof prior to the
date on which any Shares or Warrant Shares were transferred or sold by such
Holder or Selling Stockholder, as applicable.
 
28

--------------------------------------------------------------------------------


 
7.2  Indemnification by the Holder or Selling Stockholder. Each Holder and each
Selling Stockholder of Shares and/or Warrant Shares covered by a Registration
Statement pursuant to the provisions of Article 6 hereof will, severally and not
jointly, indemnify and hold harmless the Issuer, any Person who controls the
Issuer within the meaning of the Securities Act, and any officer, director,
employee, agent, partner, member or Affiliate of the Issuer (each, an “Issuer
Indemnified Party”) from and against, and will promptly reimburse the Issuer
Indemnified Parties with respect to, any and all claims, actions, demands,
losses, damages, liabilities, costs or expenses to which such Issuer Indemnified
Parties may become subject under the Securities Act or otherwise, insofar as
such claims, actions, demands, losses, damages, liabilities, costs or expenses
arise out of or are based upon: (a) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement, any
prospectus contained therein or any amendment or supplement thereto; or (b) the
omission or the alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary prospectus or prospectus, in light of the circumstances under which
they were made) not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in reliance on and conformity with written
information furnished by such Holder or Selling Stockholder specifically for use
in the preparation thereof; provided that the liability of any Holder or Selling
Stockholder pursuant to this Section 7.2 shall be limited to an amount not to
exceed the net proceeds received by such Holder or Selling Stockholder from the
sale of Registrable Securities pursuant to the Registration Statement which
gives rise to such obligation to indemnify.
 
7.3  Procedures.
 
(a)  Promptly after receipt by a party entitled to be indemnified pursuant to
the provisions of Section 7.1 or Section 7.2 hereof, as applicable, of notice of
the commencement of any action involving the subject matter of the foregoing
indemnity provisions, such indemnified party will, if a claim thereof is to be
made against the indemnifying party pursuant to the provisions of Section 7.1 or
Section 7.2 hereof, notify the indemnifying party of the commencement thereof;
provided that the failure to so notify the indemnifying party will not relieve
the indemnifying party from any liability which it may have to an indemnified
party otherwise than under this Article 7, and shall not relieve the
indemnifying party from liability under this Article 7, except to the extent
that such indemnifying party is materially prejudiced by such failure. In case
such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall
have the right to participate in, and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election to assume
the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under
Section 7.1 or Section 7.2 hereof for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. No indemnifying
party shall be liable to an indemnified party for any settlement of any action
or claim without the written consent of the indemnifying party. No indemnifying
party will consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of an unconditional release from all
liability in respect to such action, claim or litigation.
 
29

--------------------------------------------------------------------------------


 
(b)  If the indemnification provided for in this Article 7 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under the above paragraphs of this
Article  7 in respect to any claims, actions, demands, losses, damages,
liabilities, costs or expenses referred to herein, then each applicable
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of any claims, actions, demands, losses, damages,
liabilities, costs or expenses referred to herein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Issuer and the
Investors from the private placement of Securities hereunder or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but the relative fault of the Issuer and the
Investors in connection with the statements or omissions or inaccuracies in the
representations and warranties in this Agreement and/or the Registration
Statement which resulted in such claims, actions, demands, losses, damages,
liabilities, costs or expenses, as well as any other relevant equitable
considerations. The respective relative benefits received by the Issuer on the
one hand and each Investor on the other shall be deemed to be in the same
proportion as the amount paid by the Investor to the Issuer pursuant to this
Agreement for the Shares purchased by the Investor that were sold pursuant to
the Registration Statement bears to the difference (the “Difference”) between
the amount the Investor paid for the Shares that were sold pursuant to the
Registration Statement and the amount received by the Investor from such sale.
The relative fault of the Issuer, on the one hand, and each Investor on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Issuer or
by the Investors and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the claims, actions,
demands, losses, damages, liabilities, costs or expenses referred to above shall
be deemed to include, subject to the limitations set forth in Section 7.3(a)
hereof, any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim. The provisions
set forth in Section 7.3(a) hereof with respect to the notice of the threat or
commencement of any threat or action shall apply if a claim for contribution is
to be made under this Section 7.3(b); provided, however, that no additional
notice shall be required with respect to any threat or action for which notice
has been given under Section 7.3(a) hereof for purposes of indemnification. The
Issuer and each Investor agree that it would not be just and equitable if
contribution pursuant to this Section 7.3(b) were determined solely by pro rata
allocation (even if the Investors were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this paragraph. Notwithstanding the
provisions of this Section 7.3, no Investor shall be required to contribute any
amount in excess of the amount by which the Difference exceeds the amount of any
damages that the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Investor’s obligations to
contribute pursuant to this Section 7.3 are several and not joint.
 
30

--------------------------------------------------------------------------------


 
8.  CONDITIONS TO CLOSING.
 
8.1  Conditions to the Obligations of the Investors. The obligation of the
Investors to proceed with the Closing is subject to the following conditions:
 
(a)  Representations and Warranties. Each of the representations and warranties
of the Issuer contained in this Agreement, as qualified by the Disclosure
Schedule, shall be true and correct in all material respects as of the Closing
as though made on and as of the Closing, except: (i) for changes specifically
permitted by this Agreement; and (ii) that those representations and warranties
which address matters only as of a particular date shall remain true and correct
as of such date.
 
(b)  Agreement and Covenants. The Issuer shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing.
 
(c)  No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.
 
(d)  Trading. From and after the date hereof until the Closing, each of the
following conditions will remain in effect: (i) the trading of the Common Stock
shall not have been suspended by the SEC or on the OTCBB; and (ii) trading in
securities generally on the OTCBB shall not have been suspended.
 
(e)  Officer’s Certificate. The Issuer shall have delivered a Certificate,
executed on behalf of the Issuer by its Chief Executive Officer or its Chief
Financial Officer, dated as of the date of the Closing, certifying to the
fulfillment of the conditions specified in Sections 8.1(a) and (b).
 
(f)  Secretary’s Certificate The Issuer shall have delivered a Certificate,
executed on behalf of the Issuer by its Secretary, dated as of the date of the
Closing, certifying the resolutions adopted by the Board of Directors of the
Issuer approving the transactions contemplated by this Agreement and the
issuance of the Securities, certifying the current versions of the Certificate
of Incorporation and Bylaws and certifying as to the signatures and authority of
persons signing this Agreement on behalf of the Issuer.
 
31

--------------------------------------------------------------------------------


 
(g)  Legal Opinion. The Investors shall have received an opinion from Paul,
Hastings, Janofsky & Walker LLP, the Issuer’s counsel, dated as of the date of
the Closing, in form and substance reasonably acceptable to Morrison & Foerster
LLP and addressing such legal matters as the Investors may reasonably request.
 
(h)  Issuer Series A Preferred Stock. Each holder of outstanding shares of the
Issuer’s Series A Preferred Stock shall have executed a Conversion Agreement in
substantially the form attached as Exhibit F hereto.
 
(i)  Waiver and Acknowledgment. SCO Financial Group LLC shall have executed a
Waiver and Acknowledgement in substantially the form attached as Exhibit G
hereto.
 
8.2  Conditions to the Obligations of the Issuer. The obligation of the Issuer
to proceed with the Closing is subject to the following conditions, any and all
of which may be waived by the Issuer, in whole or in part, to the extent
permitted by applicable law:
 
(a)  Representations and Warranties. Each of the representations and warranties
of each of the Investors contained in this Agreement shall be true and correct
as of the Closing as though made on and as of the Closing, except: (i) for
changes specifically permitted by this Agreement; and (ii) that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date. Unless the Issuer receives
written notification to the contrary at the Closing, the Issuer shall be
entitled to assume that the preceding sentence is accurate in all respects at
the Closing.
 
(b)  Agreement and Covenants. Each Investor shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing.
Unless the Issuer receives written notification to the contrary at the Closing,
the Issuer shall be entitled to assume that the preceding sentence is accurate
in all respects at the Closing.
 
(c)  No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.
 
9.  MISCELLANEOUS.
 
9.1  Defined Terms. As used herein the following terms shall have the following
meanings:
 
(a)  “Additional Closing” has the meaning specified in Section 2.2 of this
Agreement.
 
32

--------------------------------------------------------------------------------


 
(b)  “Additional Investor” has the meaning specified in Section 2.2 of this
Agreement.
 
(c)  “Affiliate” has the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations promulgated under the Exchange Act, as in effect on the
date hereof.
 
(d)  “Agreement” has the meaning specified in the preamble to this Agreement.
 
(e)  “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which either (i) the SEC or
(ii) banking institutions in the State of New York are authorized or required by
law or other governmental action to close.
 
(f)  “Closing” has the meaning specified in Section 2.1 of this Agreement.
 
(g)  “Common Stock” has the meaning specified in the Recitals to this Agreement.
 
(h)  “Confidential Information” has the meaning specified in Section 5.6 of this
Agreement.
 
(i)  “Contract” means any indenture, lease, sublease, loan agreement, mortgage,
note, restriction, commitment, obligation or other contract, agreement or
instrument.
 
(j)  “Disclosure Schedule” has the meaning specified in Section 3 of this
Agreement.
 
(k)  “EDGAR” has the meaning specified in Section 3.8 of this Agreement.
 
(l)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(m)  “GAAP” means generally accepted accounting principles in effect in the
United States of America.
 
(n)  “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
(o)  “Holder” has the meaning specified in Section 6.1 of this Agreement.
 
(p)  “Holder/Selling Stockholder Indemnified Party” has the meaning specified in
Section 7.1 of this Agreement.
 
(q)  “Incidental Registration” has the meaning specified in Section 6.4(a) of
this Agreement.
 
(r)  “Investor” has the meaning specified in the preamble to this Agreement, as
modified in Section 1.1 of this Agreement.
 
33

--------------------------------------------------------------------------------


 
(s)  “Investor Material Adverse Effect” means any effect, change, development,
event or circumstance that, considered together with all other effects, changes,
developments, events or circumstances, is or could reasonably be expected to be
or to become materially adverse to, or has or could reasonably be expected to
have or to result in a material adverse effect on, (a) the right or ability of
any Investor to vote or otherwise exercise ownership rights with respect to the
Securities, or (b) any of the rights of an Investor under this Agreement.
 
(t)  “Issuer” means Aeolus Pharmaceuticals, Inc., a Delaware corporation.
 
(u)  “Issuer Indemnified Party” has the meaning specified in Section 7.2 of this
Agreement.
 
(v)  “Issuer Material Adverse Effect” means any effect, change, development,
event or circumstance that, considered together with all other effects, changes,
developments, events or circumstances, is or could reasonably be expected to be
or to become materially adverse to, or has or could reasonably be expected to
have or to result in a material adverse effect on, (a) the business (as
currently conducted or proposed to be conducted), condition (financial or
otherwise), cash position, liquidity, working capital, capitalization, assets
(tangible or intangible), liabilities (fixed, contingent or otherwise),
operations or cash flow financial performance of the Issuer and the Subsidiary,
taken together as a whole, or (b) the ability of the Issuer to consummate the
transactions contemplated by this Agreement or to perform any of its obligations
under this Agreement.
 
(w)  “Issuer’s Knowledge,” (i) for purposes other than Section 3.11 of this
Agreement, means the actual knowledge of Richard P. Burgoon, Jr., John L.
McManus or Michael P. McManus, following commercially reasonable investigation,
and (ii) for purposes of Section 3.11 of this Agreement only, means the actual
knowledge of Richard P. Burgoon, Jr. and Brian Day following an investigation of
all written materials of the Issuer in its possession.
 
(x)  “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind.
 
(y)  “Manual” has the meaning specified in Section 5.9(b) of this Agreement.
 
(z)  “Majority Investors” has the meaning specified in Section 2.3(a) of this
Agreement.
 
(aa)   “Notice and Questionnaire” has the meaning specified in Section 6.3(c) of
this Agreement.
 
(bb)  “Offering” has the meaning specified in the Recitals to this Agreement.
 
(cc)  “Options” has the meaning specified in Section 3.9 of this Agreement.
 
(dd)  “OTCBB” has the meaning specified in Section 3.20 of this Agreement.
 
(ee)  “Permit” means any permit, certificate, consent, approval, authorization,
order, license, variance, franchise or other similar indicia of authority issued
or granted by any Governmental Authority.
 
34

--------------------------------------------------------------------------------


 
(ff)  “Person” means a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, estate, trust,
unincorporated association, joint venture, Governmental Authority or other
entity, of whatever nature.
 
(gg)  “Placement Agent Warrants” has the meaning specified in Section 1.1 of
this Agreement.
 
(hh)  “Purchase Price” has the meaning specified in Section 1.1 of this
Agreement.
 
(ii)  “Register”, “registered” and “registration” refer to a registration of the
offering and sale or resale of Common Stock effected by preparing and filing
with the SEC a registration statement in compliance with the Securities Act and
the declaration or ordering of the effectiveness of such registration statement.
 
(jj)  “Registered Intellectual Property” means any Intellectual Property that is
the subject of an application, certificate, filing, registration or other
document issued, filed with or recorded by any Governmental Authority, including
(i) issued patents and patent applications, (ii) trademark registrations and
applications and (iii) copyright registrations and applications.
 
(kk)  “Registrable Securities” means all Shares and Warrant Shares acquired by
the Investors pursuant to this Agreement and any other shares of Common Stock or
other securities issued in respect of such Shares or Warrant Shares by way of a
stock dividend or stock split or in connection with a combination or subdivision
of the Common Stock or by way of a recapitalization, merger or consolidation or
reorganization of the Issuer; provided that as to any particular securities,
such securities will cease to be Registrable Securities when they (i) have been
sold pursuant to a Registration Statement or in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act or
(ii) can then be sold by the Holder without registration under the Securities
Act pursuant to Rule 144(k).
 
(ll)  “Registration Deadline” has the meaning specified in Section 6.2 of this
Agreement.
 
(mm)  “Registration Statement” means a registration statement (including the
related prospectus) of the Issuer under the Securities Act on any form selected
by the Issuer for which it then qualifies and which permits the sale thereunder
of the number and type of Registrable Securities (and any other securities of
the Issuer) to be included therein in accordance with this Agreement by the
applicable sellers in the manner described therein. The term “Registration
Statement” also shall include all exhibits, financial statements and schedules
and documents incorporated by reference in such Registration Statement when it
becomes effective under the Securities Act, and in the case of the references to
the Registration Statement as of a date subsequent to its effective date, as
amended or supplemented as of such date.
 
(nn)  “Required Registration” has the meaning specified in Section 6.2 of this
Agreement.
 
(oo)  “Requirements of Law” means as to any Person, the certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and any domestic or foreign federal, state or local law, rule,
regulation, statute or ordinance or determination of any arbitrator or a court
or other Governmental Authority, in each case applicable to, or binding upon,
such Person or any of its properties or to which such Person or any of its
property is subject.
 
35

--------------------------------------------------------------------------------


 
(pp)  “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor thereto.
 
(qq)  “SEC” means the Securities and Exchange Commission.
 
(rr)  “Securities” has the meaning specified in Section 1.1 of this Agreement.
 
(ss)  “Selling Stockholder” has the meaning specified in Section 6.4(a) of this
Agreement.
 
(tt)  “Securities Act” means the Securities Act of 1933, as amended.
 
(uu)  “Shares” has the meaning specified in Section 1.1 of this Agreement.
 
(vv)  “Short Sales” means all “short sales” as defined in Rule 3b-3 of the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers having the effect of
hedging the securities or investment made under this Agreement.
 
(ww)  “Subsidiary” has the meaning specified in Section 3.1 of this Agreement.
 
(xx)  “Suspension Event” has the meaning specified in Section 6.11(a) of this
Agreement.
 
(yy)  “Suspension Period” has the meaning specified in Section 6.11(b) of this
Agreement.
 
(zz)  “Third-Party Demand Stockholder” means any Person having the right to
require that the Issuer effect a registration under the Securities Act of
securities owned by such Person, other than pursuant to this Agreement, and any
other Person exercising incidental rights of registration pursuant to the
agreement under which such first Person has the right to require registration.
 
(aaa)  “Trading Activities” means any of the following: (a) any Short Sales
involving the Issuer’s securities; (b) the establishment of or change in any
“put equivalent position” with the meaning of Rule 16b-3 of the Exchange Act
with respect to the Issuer’s securities; and (c) any other transactions in the
securities of the Issuer.
 
(bbb)  “Warrants” has the meaning specified in Section 1.1 of this Agreement.
 
(ccc)  “Warrant Shares” has the meaning specified in Section 1.1 of this
Agreement.
 
9.2  Other Definitional Provisions.
 
36

--------------------------------------------------------------------------------


 
(a)  All terms defined in this Agreement shall have the defined meanings when
used in any certificates, reports or other documents made or delivered pursuant
hereto or thereto, unless the context otherwise requires.
 
(b)  Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.
 
(c)  All accounting terms shall have a meaning determined in accordance with
GAAP.
 
(d)  The words “hereof,” “herein” and “hereunder,” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole (including
any exhibits and schedules hereto) and not to any particular provision of this
Agreement.
 
9.3  Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described: (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery; (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (A) if sent during normal business hours of the recipient; or
(B) if not, then on the next Business Day after such receipt; (iii) if given by
mail, then such notice shall be deemed given upon the earlier of (A) receipt of
such notice by the recipient or (B) three (3) days after such notice is
deposited in first class mail, postage prepaid; and (iv) if given by an
internationally recognized overnight air courier, specifying two day delivery,
then such notice shall be deemed given the second Business Day after delivery to
such carrier. All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party:
 
If to the Issuer:


Aeolus Pharmaceuticals, Inc.
c/o Michael P. McManus
23811 Inverness Place
Laguna Niguel, CA 92677
Facsimile: (949) 481-9829


With a copy (which shall not constitute notice to the Issuer) to:
Paul, Hastings, Janofsky & Walker LLP
3579 Valley Centre Drive
San Diego, CA 92130
Attention: Leigh P. Ryan, Esq.
Facsimile: (858) 720-2555


If to the Investors, to the addresses set forth on the signature pages hereto.
 
37

--------------------------------------------------------------------------------


 
If to Morrison & Foerster LLP:


Morrison & Foerster LLP
12531 High Bluff Drive, Ste. 100
San Diego, CA 92130
Attention: Jeremy D. Glaser, Esq.
Facsimile: (858) 720-5125


9.4  Entire Agreement. This Agreement (including the exhibits and schedules
attached hereto) and other documents delivered at the Closing pursuant hereto,
contain the entire understanding of the parties in respect of its subject matter
and supersede all prior agreements and understandings between the parties with
respect to such subject matter.
 
9.5  Expenses; Taxes. Except as otherwise provided in this Agreement, the
parties shall pay their own fees and expenses, including their own counsel fees
and expenses, incurred in connection with this Agreement or any transaction
contemplated hereby; provided that the Issuer shall pay the reasonable and
documented legal fees and expenses of two (2) special counsels to the Investors
up to an aggregate amount of $75,000. Any sales tax, stamp duty, deed transfer
or other tax (except taxes based on the income of the Investors) arising out of
the issuance of the Securities (but not with respect to subsequent transfers) by
the Issuer to the Investors and consummation of the transactions contemplated by
this Agreement shall be paid by the Issuer. The Issuer shall reimburse the
Investors upon demand for all reasonable out-of-pocket expenses incurred by the
Investors, including without limitation, reimbursement of attorneys’ fees and
disbursements, in connection with any amendment, modification or waiver of this
Agreement or the Warrants. In the event that legal proceedings are commenced by
any party to this Agreement against another party to this Agreement in
connection with this Agreement or the Warrants, the party or parties which do
not prevail in such proceedings shall severally, but not jointly, pay their pro
rata share of the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.
 
9.6  Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Issuer and the Holders of a majority of the Registrable Securities. No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege hereunder. No waiver of any breach of any
provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision, nor shall any waiver be implied from any
course of dealing between the parties. No extension of time for performance of
any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts. The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.
 
9.7  Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of the parties and their respective
successors and legal assigns. The rights and obligations of the Issuer pursuant
to this Agreement may not be assigned to any third party without the prior
written consent of the Holders of a majority of the Registrable Securities.
 
38

--------------------------------------------------------------------------------


 
9.8  Counterparts; Facsimile Signature. This Agreement may be executed by
facsimile signature and in any number of counterparts, including counterparts
transmitted by facsimile or other electronic transmission, each of which shall
be an original but all of which together shall constitute one and the same
instrument.
 
9.9  Headings. The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.
 
9.10  Governing Law; Interpretation. The validity, interpretation and
performance of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of California applicable to contracts made and to be
performed entirely within such State, regardless of the law that might be
applied under principles of conflicts of law. The Issuer and the Investors each
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in California for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
The Issuer and the Investors each irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. The Issuer and the Investors each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
9.11  Severability. The parties stipulate that the terms and provisions of this
Agreement are fair and reasonable as of the date of this Agreement. However, in
the event any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, activity or subject, it shall be
construed by limiting, reducing or defining it, so as to be enforceable.
 
39

--------------------------------------------------------------------------------


 
9.12  Independent Nature of Investors' Obligations and Rights. The obligations
of each Investor under this Agreement and the Warrants are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
any Warrant. Nothing contained herein or in the Warrants, and no action taken by
any Investor pursuant thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by such
agreement. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement or out of the Warrants, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
Each Investor represents that it has been represented by its own separate legal
counsel in its review and negotiation of this Agreement and the Warrants. For
reasons of administrative convenience only, the Investors acknowledge and agree
that they and their respective counsel have chosen to communicate with the
Issuer through Morrison & Foerster LLP, but Morrison & Foerster LLP does not
represent any of the Investors in this transaction other than Efficacy Capital.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
40

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed and delivered as of the date first written above.
 

       
ISSUER:
      Aeolus Pharmaceuticals, Inc.  
   
   
    By:  
/s/ Richard P. Burgoon
 

--------------------------------------------------------------------------------

Name: Richard P. Burgoon
  Title: Chief Executive Officer

 
 
 
-1-

--------------------------------------------------------------------------------


 
[INVESTOR COUNTERPART SIGNATURE PAGE]



NAME OF INVESTOR:
ADDRESS FOR NOTICE:
   
EFFICACY BIOTECH MASTER
Efficacy Capital Ltd.
FUND LTD.
11622 El Camino Real, Suite 100
 
San Diego, CA 92130
     
Attention: Mark Lappe
     
Tax Identification #: XX-XXXXXXX



SIGNATURE:
 
By: Efficacy Capital Ltd.
Its: Investment Manager
 

 
     By:
/s/ Mark P. Lappe        Name: Mark P. Lappe       Title: Managing Partner  

 
Date: June 5, 2006


Exact name to appear on stock certificate:
 
Number of Shares subscribed for:
     
EFFICACY BIOTECH MASTER FUND LTD.
 
9,800,000
     
Aggregate Purchase Price (see Section 1.1):
 
Category/categories pursuant to which Investor qualifies as an Accredited
Investor as defined in Exhibit B to this Agreement (please indicate each
applicable section number noted on Exhibit B to this Agreement):
     
$4,900,000.00
 
3

 
 
-2-

--------------------------------------------------------------------------------


 
[INVESTOR COUNTERPART SIGNATURE PAGE]


NAME OF INVESTOR:
ADDRESS FOR NOTICE:
   
RONIN CAPITAL, LLC
Ronin Capital, LLC
 
230 S. LaSalle St., Suite 400
 
Chicago, IL 60604
     
Attention: Eric Dai
     
Tax Identification #: XX-XXXXXXX


SIGNATURE:
 
 

 
  By: 
/s/ John Stafford           Name: John Stafford III       Title: CEO  

 
Date: June 5, 2006


Exact name to appear on stock certificate:
 
Number of Shares subscribed for:
     
Ronin Capital, LLC
 
200,000
     
Aggregate Purchase Price (see Section 1.1):
 
Category/categories pursuant to which Investor qualifies as an Accredited
Investor as defined in Exhibit B to this Agreement (please indicate each
applicable section number noted on Exhibit B to this Agreement):
     
$100,000.00
 
#8



-3-

--------------------------------------------------------------------------------




EXHIBIT A1


FORM OF WARRANT
 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT A2


FORM OF WARRANT

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
 
DEFINITION OF “ACCREDITED INVESTOR”
 
“Accredited Investor” shall mean any person who comes within any of the
following categories, or who the Issuer reasonably believes comes within any of
the following categories, at the time of the sale of the Securities to that
person:
 
1.  Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors;
 
2.  Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;
 
3.  Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
4.  Any director, executive officer, or general partner of the Issuer, or any
director, executive officer, or general partner of a general partner of the
Issuer;
 
5.  Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;
 
6.  Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
7.  Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in 230.506(b)(2)(ii); and
 
8.  Any entity in which all of the equity owners are Accredited Investors.

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RISK FACTORS
 
SALES OR THE PERCEPTION OF FUTURE SALES OF OUR COMMON STOCK MAY DEPRESS OUR
STOCK PRICE.
 
Sales of substantial numbers of shares of our Common Stock in the public market,
or the perception that significant sales are likely, could adversely affect the
market price of our Common Stock. Compliance with the registration rights
provisions of this Subscription Agreement could create the perception that all
Shares and Warrant Shares that are a part of this Offering will soon be
available for sale. This number of Shares and Warrant Shares (i.e., 21,000,000)
is far greater than the average trading volume for shares of our Common Stock.
No prediction can be made as to the effect, if any, that market sales of such
Shares and Warrant Shares will have on the market price of our Common Stock.
Sales of substantial amounts of such Shares and Warrant Shares in the public
market could adversely affect the market price of our Common Stock.
 
THE OFFERING PRICE OF THE SECURITIES MAY NOT BEAR ANY RELATIONSHIP TO OUR
ASSETS, BOOK VALUE, EARNINGS HISTORY, OR OTHER ESTABLISHED CRITERIA. AS A
RESULT, YOU MAY EXPERIENCE IMMEDIATE AND SUBSTANTIAL DILUTION.
 
The offering price of the Securities was established based on such factors as
our capital requirements, financial conditions and prospects, percentage of
ownership to be held by investors following this Offering, and the general
condition of securities markets at the time of the Offering. The offering price
does not necessarily bear any relationship to our assets, book value, earnings
history or other established criteria of value. As a result, you may experience
immediate and substantial dilution.
 
WE ARE UNABLE TO DETERMINE WITH CERTAINTY WHEN THE REGISTRATION STATEMENT TO BE
FILED WITH THE SEC WILL BE DECLARED EFFECTIVE. CONSEQUENTLY, YOU MAY NOT BE ABLE
TO SELL YOUR SHARES OR WARRANT SHARES FOR A SUBSTANTIAL PERIOD OF TIME.
 
Although we have undertaken to register the Shares and Warrant Shares for resale
by you, you should be aware that we are unable to determine with certainty when
the Registration Statement to be filed with the SEC will become effective. In
addition, the SEC may seek to review our Registration Statement, in which case,
the period necessary to achieve effectiveness of the Registration Statement with
the SEC will be affected by our ability to provide the SEC with sufficient
disclosures satisfactory to the SEC. The length of the SEC review process is
uncertain and may extend to a number of months. As you are aware, the Shares and
Warrant Shares being sold in this Offering are restricted in nature and may not
be publicly resold absent the effectiveness of the Registration Statement or
pursuant to an applicable exemption from registration. Consequently, you may not
be able to sell your Shares and Warrant Shares for a substantial period of time.
 
C-1

--------------------------------------------------------------------------------


 
WE MAY ALLOCATE THE NET PROCEEDS OF THIS OFFERING IN WAYS WITH WHICH YOU MAY NOT
AGREE.
 
We will have broad discretion in how we apply the net proceeds from this
Offering. Because the net proceeds of this Offering are not required to be
allocated to any specific investment or transaction, you cannot determine at
this time the value or appropriateness of our application of the net proceeds,
and you and other stockholders may not agree with our decisions.

C-2

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PLAN OF DISTRIBUTION
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this Prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
 
- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
- an exchange distribution in accordance with the rules of the applicable
exchange;
 
- privately negotiated transactions;
 
- short sales effected after the date of this Prospectus;
 
- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;
 
- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
 
- a combination of any such methods of sale; and
 
- any other method permitted pursuant to applicable law.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
D-1

--------------------------------------------------------------------------------


 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
D-2

--------------------------------------------------------------------------------


 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as all of
the shares covered by this prospectus have been disposed of pursuant to and in
accordance with the registration statement or until such earlier time that we
reasonably determine, based on the advice of counsel, that each selling
stockholder, acting independently of all other selling stockholders, will be
eligible to sell under Rule 144 of the Securities Act all shares covered by this
prospectus then owned by such selling stockholder within the volume limitations
imposed by Rule 144(e) in the three-month period immediately following the
termination of the effectiveness of the registration statement of which this
prospectus forms a part.
 

D-3

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
NOTICE AND QUESTIONNAIRE
 
The undersigned beneficial holder of Registrable Securities of Aeolus
Pharmaceuticals, Inc. (the “Issuer”) understands that the Issuer has filed or
intends to file with the Securities and Exchange Commission (the “SEC”) a
Registration Statement under the Securities Act of 1933, as amended (the
“Securities Act”), for the registration and resale of the Registrable Securities
in accordance with the terms of the Subscription Agreement, dated as of June
___, 2006 (the “Subscription Agreement”), by and among the Issuer and the
purchasers of the Issuer’s securities thereunder. The Subscription Agreement is
available from the Issuer upon request at the address set forth below. All
capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Subscription Agreement.
 
Each beneficial owner of Registrable Securities that has agreed to be bound by
certain provisions of the Subscription Agreement is entitled to the benefits of
the Subscription Agreement under such provisions. In order to sell or otherwise
dispose of any Registrable Securities pursuant to the Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Subscription Agreement applicable to such beneficial owner
(including certain indemnification provisions as described below). Beneficial
owners that do not complete this Notice and Questionnaire and deliver it to the
Issuer as provided below will not be named as selling securityholders in the
prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Registration Statement.
 
Certain legal consequences may arise from being named as selling securityholders
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
Notice
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby requests that the Issuer include in the Registration Statement
the Registrable Securities beneficially owned by it and listed below in Item 3
(unless otherwise specified under Item 3) pursuant to the Registration
Statement. The undersigned Selling Stockholder, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Subscription Agreement.
 
The undersigned Selling Stockholder hereby provides the following information to
the Issuer and represents and warrants that such information is accurate and
complete:

E-1

--------------------------------------------------------------------------------

 

Questionnaire
 

 
1.
(a)
Full Legal Name of Selling Stockholder:
__________________________________________________
 

 

(b)
Full legal name of registered holder (if not the same as (a) above) through
which Registrable Securities
listed in (3) below are held:
______________________________________________________________
 
_______________________________________________________________________________________

 

(c)
Full legal name of broker-dealer or other third party through which Registrable
Securities listed in (3) below are held:
: _________________________________________________________________________________________________
 
_________________________________________________________________________________________________

 

(d)
Full legal name of DTC participant (if applicable and if not the same as (b) or
(c) above) through which Registrable Securities listed in (3) below are held:
______________________________________________
 
_______________________________________________________________________________________

 

2.
Address for Notices to Selling Stockholder:

 
Telephone:
___________________________________________________________________________
 
Fax:
__________________________________________________________________________________
 
Contact Person:
_________________________________________________________________________
 

 
3.
Beneficial ownership of Registrable
Securities:________________________________________________________
 
_________________________________________________________________________________________________
 
_________________________________________________________________________________________________
 

 
Unless otherwise indicated in the space provided below, all shares of common
stock listed in response to Item (3) above, including all shares of common stock
issued or issuable upon exercise of the Warrants held by the Selling
Stockholder, will be included in the Registration Statement. If the undersigned
does not wish all such shares of common stock to be so included, please indicate
below the principal amount or the number of shares to be included:
___________________________________________________________________________________
 

4.
Beneficial Ownership of the Issuer’s securities owned by the Selling
Stockholder:
_________________________________________________________________________________________________

 
Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Issuer other than the
Registrable Securities listed above in Item (3).
 

(a)
Type and amount of other securities beneficially owned by the Selling
Stockholder:
_______________________________________________________________________________________

 
 
E-2

--------------------------------------------------------------------------------


 

(b)
CUSIP No(s). of such other securities beneficially owned:
____________________________________________________________________

 

5.
Relationship with the Issuer:

 
Except as set forth below, neither the undersigned nor any of its Affiliates,
directors or principal equity holders (5% or more) has held any position or
office or has had any other material relationship with the Issuer (or its
predecessors or Affiliates) during the past three years.
 
State any exceptions to the foregoing here:
_________________________________________________________
 
The undersigned Selling Stockholder acknowledges that it understands its
obligation to comply with the provisions of the Exchange Act, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations) and the provisions of the Securities Act
relating to prospectus delivery, in connection with any offering of Registrable
Securities pursuant to the Registration Statement. The undersigned Selling
Stockholder agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.
 
The Selling Stockholder hereby acknowledges its obligations under the
Subscription Agreement to indemnify and hold harmless certain persons set forth
therein. Pursuant to the Subscription Agreement, the Issuer has agreed under
certain circumstances to indemnify the Selling Stockholders against certain
liabilities.
 
In accordance with the undersigned Selling Stockholder’s obligation under the
Subscription Agreement to provide such information as maybe required by law for
inclusion in the Registration Statement, the undersigned Selling Stockholder
agrees to promptly notify the Issuer of any inaccuracies or changes in the
information provided herein that may occur subsequent to the date hereof at any
time while the Registration Statement remains effective. All notices hereunder
and pursuant to the Subscription Agreement shall be made in writing at the
address set forth below.
 
In the event any Selling Stockholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuer, the Selling Stockholder will notify the
transferees at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Subscription Agreement.
 
By signing below, the undersigned Selling Stockholder consents to the disclosure
of the information contained herein in its answers to items (1) through (5)
above and the inclusion of such information in the Registration Statement and
any related prospectus. The undersigned Selling Stockholder understands that
such information will be relied upon by the Issuer without independent
investigation or inquiry in connection with the preparation or amendment of the
Registration Statement and any related prospectus.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
E-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned Selling Stockholder, by authority duly
given, has caused this Notice and Questionnaire to be executed and delivered
either in person or by its authorized agent.

        Selling Stockholder:  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
Dated: _______________  
 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:
 
Aeolus Pharmaceuticals, Inc.
c/o Michael P. McManus
23811 Inverness Place
Laguna Niguel, CA 92677
 
E-4

--------------------------------------------------------------------------------



EXHIBIT F
 
CONVERSION AGREEMENT
 
F-1

--------------------------------------------------------------------------------



EXHIBIT G
 
WAIVER AND ACKNOWLEDGMENT
 
G-1

--------------------------------------------------------------------------------

